EXHIBIT 10.2


CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE COMPANY IF DISCLOSED.        


image_31.jpg [image_31.jpg]


CONFIDENTIAL




GLOBAL LONG TERM AGREEMENT


This Global Long Term Agreement is made as of September 4, 2020, and effective
as of May 1, 2020 (the “Effective Date”) among Lonza Ss Ltd., having an address
at Münchensteinerstrasse 38, 4002 Basel, Switzerland] (“LONZA SALES”), Lonza
Ltd., having an address at Münchensteinerstrasse 38, 4002 Basel, Switzerland
(“LONZA LTD”, and together with LONZA SALES, “LONZA”), and ModernaTX, Inc., with
an address at 200 Technology Square, Cambridge, MA 02139 USA (“MODERNA” or
“CLIENT”) (each, a “Party” and, collectively, the “Parties”).


RECITALS


A.MODERNA possesses extensive intellectual property, proprietary technology and
expertise with respect to the research, development, manufacture and formulation
of messenger RNA (mRNA) therapeutics and vaccines;


B.LONZA possesses world class manufacturing and process expertise in biologics
manufacturing consistent with cGMP (as defined below);


C.MODERNA and LONZA entered into that certain Strategic Collaboration Agreement,
dated as of April 30, 2020, pursuant to which the Parties entered into a
multi-year global long term strategic collaboration (the “SCA”);


D.The SCA contemplates that the Parties will enter into this Agreement, pursuant
to which MODERNA will engage LONZA to perform process development work and to
manufacture and supply the Products at the LONZA facilities for clinical and
commercial supply;


E.The Parties (or their respective Affiliates) desire to enter into individual
Statements of Work for various workstreams, as further defined below.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants hereinafter set forth, LONZA and MODERNA, intending to be legally
bound, hereby agree as follows:


AGREEMENT


1.DEFINITIONS


When used in this Agreement, capitalized terms will have the meanings as defined
below and throughout the Agreement. Unless the context indicates otherwise, the
singular will include the plural and the plural will include the singular.


a.“Additional Products” means any products owned or controlled by MODERNA or its
Affiliates (other than the Covid Products) that are mutually agreed by the
Parties and identified in the relevant Statement of Work.






--------------------------------------------------------------------------------







a.“Affiliate” means, with respect to either Party, any other corporation,
partnership or business entity that directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
Party. For purposes of this definition, the term “control” and, with correlative
meanings, the terms “controlled by” and “under common control with” means direct
or indirect ownership of at least fifty percent (50%) of the securities or other
ownership interests representing the equity voting stock or general partnership
or membership interest of such entity or the power to direct or cause the
direction of the management or policies of such entity, whether through the
ownership of voting securities, by contract, by corporate governance,
resolution, regulation or otherwise.


b.“Agreement” means this Global Long Term Agreement, together with all Exhibits,
Schedules and Appendices attached hereto, and all Statements of Work issued in
connection therewith, in each case as amended or restated from time to time by
the Parties.


c.“Applicable Laws” means all relevant international, federal, provincial, state
and local laws, statutes, rules, regulations, directives, ordinances, codes and
guidelines promulgated by any relevant Governmental Authority, whether currently
in existence or hereafter promulgated, that are applicable to a Party’s
activities hereunder, including the Services performed under the relevant
Statement of Work (including cGMP, if applicable to such Services) together with
amendments thereto.


d.“BARDA” has the meaning set forth in Section 2.6.2.


e.“BARDA Contract” has the meaning set forth in Section 2.6.2.


f.“Batch” means a specific quantity of Product that is intended to have uniform
character and quality, within specified limits, and is produced according to a
single manufacturing order during the same cycle of manufacture.


g.“Batch Record” means the production record pertaining to a Batch.


h.“Business Continuity Plans” has the meaning set forth in Section 17.2.


i.“Business Day” means any day other than a Saturday or Sunday on which banking
institutions in New York, NY and Visp, Switzerland are open for business.


j.“Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31;
provided, however, that (a) the first Calendar Quarter of this Agreement shall
commence on the Effective Date and end at the end of the Calendar Quarter in
which the Effective Date occurs and (b) the last Calendar Quarter of this
Agreement shall commence at the commencement of such Calendar Quarter and end on
the expiration of the Term.


k.“Calendar Year” means each twelve (12) month period beginning on January 1st;
provided, however, that (a) the first Calendar Year of this Agreement shall
commence on the Effective Date and end on December 31 of the same year and (b)
the last Calendar Year of this Agreement shall commence on January 1 of the
Calendar Year in which this Agreement expires and end on the expiration of the
Term.








--------------------------------------------------------------------------------







a.“Certificate of Analysis” means a document signed by an authorized
representative of LONZA, certifying that a particular Batch of Product was
Manufactured in accordance with the Quality Agreement, Applicable Law and the
Specifications.


b.“Certificate of Testing” means a document signed by an authorized
representative of LONZA, certifying that certain tests identified by MODERNA or
mutually agreed upon in writing by the Parties and conducted by LONZA on a Batch
of Product meets all Specifications.


c.“cGMP” or “GMP” means the then-current good manufacturing practices,
standards, guidelines and regulations promulgated and published by the FDA, EMA
and such other jurisdiction agreed upon by the Parties in writing, relating to
the testing, manufacturing, processing, packaging, holding or distribution of
drug substances and finished drugs including any standards, guidelines and
regulations as promulgated by, as applicable: (a) the FDA under and in
accordance with the U.S. Federal Food, Drug and Cosmetic Act and Title 21, Parts
210 and 211 of the U.S. Code of Federal Regulations, (b) the EMA and the EU
Commission under European Directive 2003/94/EC, and/or (c) the ICH Harmonised
Tripartite Good Manufacturing Practice Guide For Active Pharmaceutical
Ingredients (ICH Q7), as such standards, guidelines and regulations may be
amended from time to time.


d.“cGMP Batch” means any Batch which is required under the relevant Statement of
Work to be Manufactured in accordance with cGMP.


e.“Change Order” has the meaning set forth in Section 2.2.


f.“CMC” means chemistry, manufacturing and control.


g.“Commencement Date” means the date set forth in the relevant Statement of Work
for the commencement of Services, including the Manufacture of the Product.


h.“Confidential Information” has the meaning set forth in Section 10.1.


i.“Controlled” means, with respect to any Know-How, patent or other intellectual
property right, the possession (whether by ownership, license or sublicense,
other than by a license, sublicense or other right granted (but not assignment)
pursuant to this Agreement) by a Party (or its Affiliate) of the ability to
assign or grant to the other Party the licenses, sublicenses or rights to access
and use such Know- How, patent or other intellectual property right as provided
for in this Agreement, without violating the terms of any agreement or other
arrangement with any Third Party in existence as of the time such Party would be
required hereunder to grant such license, sublicense, or rights of access and
use.


j.“Covid Products” means (a) MODERNA’s proprietary mRNA constructs and lipid
nanoparticles for a potential vaccine against SARS-CoV-2, including mRNA-1273
(including any improved or modified version thereof, “mRNA-1273”), and (b) any
other mRNA Constructs or lipid nanoparticles (i) for the treatment or prevention
of infection by SARS-CoV-2 and (ii) identified as “Covid Products” in the
relevant Statement of Work.


k.“DMF” means any drug master file filed with the FDA, and equivalent filing in
other countries or jurisdictions.








--------------------------------------------------------------------------------







a.“EMA” means the Regulatory Authority known as the European Medicines Agency
and any successor agency thereto.


b.“Engineering Batch” means any Batch Manufactured under the relevant Statement
of Work that is intended to demonstrate the transfer of the Process to the
Facility.


c.“Environmental, Health and Safety Laws” or “EHS Laws” means all applicable
environmental and similar Applicable Laws, including those relating to (a)
safety (including occupational health and safety); protection of human health
and the environment; (b) the introduction of any chemical substances into the
stream of commerce; and (c) the generation, use, storage, handling, treatment,
transportation or disposal of waste.


d.“EUA” means an Emergency Use Authorization, which is an authorization issued
by the FDA allowing use of an unapproved medical product or unapproved use of an
approved medical product during a declared emergency as determined by the
Secretary of the Department of Health and Human Services pursuant to Section
564(b)(1) of the FD&C Act, or a comparable accelerated, conditional or temporary
Regulatory Approval.


e.“Equipment” means the MODERNA Equipment or LONZA Equipment, as the context
requires.


f.“Exclusivity Term” means, [***].


g.“Executive Officers” means, with respect to MODERNA, its Chief Executive
Officer, and, with respect to LONZA, its Chief Executive Officer.


h.“Existing SOWs” means any Statements of Work entered into by the Parties prior
to the execution of this Agreement, including (a) Statement of Work Nr. 1,
effective as of April 20, 2020, attached hereto as Appendix A-1, (b) Statement
of Work Nr. 2, effective as of May 13, 2020, attached hereto as Appendix A-2,
and (c) Statement of Work Nr. 3, effective as of May 13, 2020, attached hereto
as Appendix A-3.


i.“Facility” means any of LONZA’s facilities located in [***], or such
additional facilities that the Parties may mutually agree upon, as








--------------------------------------------------------------------------------







identified in the relevant Statement of Work. In all cases, the Facility(ies) to
be utilized for performing Services or Manufacturing Product under this
Agreement related to a specific Statement of Work shall be designated in such
Statement of Work.


a.“FD&C Act” means the United States Food, Drug and Cosmetic Act (21 U.S.C. §
301 et seq.), as amended from time to time, together with any rules, regulations
and requirements promulgated thereunder (including all additions, supplements,
extensions, and modifications thereto).


b.“FDA” means the U.S. Food and Drug Administration, and any successor agency
thereof.


c.“Flow-Down Provisions” has the meaning set forth in Section 2.6.


d.“Force Majeure Event” has the meaning set forth in Section 18.2.


e.“Governmental Authority” means any applicable government authority, court,
tribunal, agency, department, legislative body, commission, authority, or other
instrumentality of any national, supra-national, state, county, city, or other
political subdivision.


f.“Indemnitee” has the meaning set forth in Section 16.3.1.


g.“Indemnitor” has the meaning set forth in Section 16.3.1.


h.“JMT” has the meaning set forth in Section 3.2.1.


i.“JSC” has the meaning set forth in Section 3.1.1.


j.“Know-How” means all non-public technical, scientific, and other know-how and
information, trade secrets, knowledge, technology, means, methods, processes,
practices, formulae, instructions, skills, techniques, procedures, experiences,
ideas, designs, drawings, assembly procedures, software, computer programs,
apparatuses, specifications, data, results and materials, including: biological,
chemical, vaccine-related, pharmacological, toxicological, pharmaceutical,
physical and analytical, pre-clinical, clinical, safety, manufacturing and
quality control data and information, including study designs and protocols,
assays, and biological methodology, in all cases, whether or not copyrightable
or patentable, in written, electronic or any other form now known or hereafter
developed.


k.“Lien” means any legal charge, debenture, mortgage, deed of trust, security
interest, pledge, lien, assignment, or other encumbrance of any kind whether
imposed by contract, Applicable Law or otherwise, whether fixed or floating, or
conferring priority of payment.






l.“Lipid Nanoparticle” means any delivery technology for mRNA or other nucleic
acids using solid particles at room temperature, of 50-1,000 nm size, consisting
of solid lipids or a mixture of a solid lipid and a liquid lipid.


m.“LONZA” except where otherwise mentioned in the relevant SOW means [***] and
Lonza Ltd [***].








--------------------------------------------------------------------------------







a.“LONZA Equipment” means all equipment and machinery for which LONZA or its
Affiliates shall hold title and that is used by LONZA or its Affiliates to (or
otherwise necessary for), directly or indirectly, Manufacture Product or perform
any Services.


b.“LONZA Improvement” means all Technology conceived, discovered, invented,
developed, created, made or reduced to practice in connection with this
Agreement that is [***].


c.“LONZA Operating Documents” means the standard operating procedures, standard
manufacturing procedures, raw material specifications, protocols, validation
documentation, and supporting documentation used by LONZA, such as environmental
monitoring, for operation and maintenance of the Facility and LONZA Equipment
used in the process of producing the Product, and any other LONZA documents
containing information required to be provided to a Regulatory Authority in
connection with obtaining Regulatory Approval of a Product, excluding any of the
foregoing that are unique to the Manufacture of Product.


d.“LONZA Parties” has the meaning set forth in Section 16.2.


e.“LONZA Personnel” has the meaning set forth in Section 7.12.


f.“LONZA Process Equipment” all LONZA Equipment that is process equipment and is
designated by the Parties as “LONZA Process Equipment” in the relevant Statement
of Work or other written agreement by the Parties, or in the list of equipment
maintained by the JMT as set forth in Section 3.2.2(f). For clarity, Lonza
Process Equipment excludes process equipment that is customized or proprietary
to Moderna.


g.“LONZA Technology” means all Technology of LONZA (a) existing prior to the
effective date of this Agreement; or (b) developed or obtained by or on behalf
of LONZA independent of this Agreement and without the use or reference to any
confidential information of MODERNA (including the MODERNA Manufacturing
Know-How, Products (or components thereof) or any manufacturing equipment for
the Products (or components thereof)).


h.“Losses” has the meaning set forth in Section 16.1.


i.“Manufacture” and “Manufacturing” means any steps, processes and activities
necessary to produce Product, including the production, manufacture, synthesis,
processing, packaging, labeling, quality control testing, release, storage,
shipping or supply of Product or any intermediate or component thereof. To the
extent set forth in the relevant Statement of Work, “Manufacturing” could
include process development, process qualification and validation, scale-up,
analytic development, product characterization, stability testing, filling,
finishing, quality assurance and quality control and supply. “Manufacturing”
refers to Manufacturing of Product for pre-clinical, clinical and commercial
purposes. “Manufacture” and “Manufactured” will have corresponding meanings.








--------------------------------------------------------------------------------







a.“Materials” means all raw materials, components (including packaging
materials), and other potential materials, supplies, consumables or similar
items reasonably necessary for, or otherwise used in, the Manufacture of
Product.


b.“Member” has the meaning set forth in Section 3.1.1.


c.“MODERNA Equipment” means all equipment or machinery designated by the Parties
as “MODERNA Equipment” in the relevant Statement of Work or other written
agreement by the Parties, or in the list of equipment maintained by the JMT as
set forth in Section 3.2.2(f).


d.“MODERNA Improvement” means all Technology conceived, discovered, invented,
developed, created, made or reduced to practice in connection with this
Agreement [***].


e.“MODERNA Manufacturing Know-How” means Know-How Controlled by MODERNA or its
Affiliates, which is maintained in confidence by MODERNA or its Affiliates,
relating to the manufacturing of a given Product, including documentation
constituting material support, performance advice, shop practice, specifications
as to materials to be used, control methods, standard operating procedures,
protocols, descriptions of the manufacturing process and related know-how,
development reports, analytical methods, equipment
size/name/customizations/components, validation reports, cleaning methods and
batch records and any other information, in each case, that is (a) necessary or
reasonably useful to manufacture such Product in accordance with the applicable
Specifications or (b) disclosed to LONZA or its Affiliates by or on behalf of
MODERNA or its Affiliates in connection with this Agreement, including any
Statement of Work.


f.“MODERNA Materials” has the meaning set forth in Section 7.1.


g.“MODERNA Personnel” has the meaning set forth in Section 7.11.1.


h.“MODERNA Technology” means all Technology Controlled by MODERNA or its
Affiliates
(a) existing prior to the effective date of this Agreement; or (b) developed or
obtained by or on behalf of MODERNA or its Affiliates independent of this
Agreement and without the use or reference to any confidential information of
LONZA. For clarity, the MODERNA Technology includes (i) the Product and any
Product-intermediates, components or derivatives of Product, (ii) starting
materials and any intermediates, components or derivatives of starting
materials, (iii) Specifications, (iv) Test Methods and
(v) Process.


i.“mRNA-1273” has the meaning set forth in the definition of “Covid Products”.


j.“mRNA Construct” means a messenger RNA construct (modified or unmodified) for
the expression of a polypeptide, including the sequence of such construct (which
may include a cap, 5’ UTR, the associated open reading frame, 3’ UTR and a poly
A tail), the chemistry of natural and non-natural nucleic acids, and the other
chemical elements contained in such construct.








--------------------------------------------------------------------------------







a.“mRNA Product” means a pharmaceutical or vaccine product that includes,
incorporates or contains as an active ingredient one (1) or more mRNA Constructs
(whether alone or in combination with one or more other active ingredients).


b.“OFAC” has the meaning set forth in Section 17.4.2.


c.“Person” means any natural person, corporation, unincorporated organization,
partnership, association, sole proprietorship, joint stock company, joint
venture, limited liability company, trust or government, or Governmental
Authority, or any other similar entity.


d.“Process” means any and all processes and activities (or any step in any
process or activity) specified by MODERNA that is to be used by LONZA to
Manufacture the Product.


e.“Product” has the meaning set forth in the relevant Statement of Work. Product
includes the Covid Products and any Additional Products.


f.“Project Documentation” means the compilation of documentation generated or to
be generated by LONZA in preparation of and during the performance of the
relevant Statement of Work, including, without limitation, executed Batch
Records, component records, test records and test record forms, Certificates of
Analysis, Certificate of Testing, release documentation, study protocols, study
summary reports, deviation reports, laboratory investigations, environment
excursions, formulation records, and other related documents, which show that
the Product was Manufactured in accordance with the Quality Agreement,
Applicable Law and the Specifications, or that Services were otherwise performed
in accordance with the requirements of this Agreement.


g.“Quality Agreement” means the document established by MODERNA and LONZA in
conjunction with this Agreement to establish the quality requirements applicable
to Manufacture in accordance with applicable guidelines issued by the Regulatory
Authorities that control authorization and licensing for manufacture and sale of
pharmaceutical or medicinal products.


h.“Regulatory Approval” means the approval by any Regulatory Authority to market
and sell the Products in the respective markets, including any pricing approval.
For clarity, Regulatory Approvals include EUAs and other accelerated,
conditional or temporary authorizations or approvals.


i.“Regulatory Authority” means the Service and Product relevant international,
federal, provincial, state or local governmental or regulatory bodies, agencies,
departments, bureaus, courts or other entities responsible for (a) the
regulation (including pricing) of any aspect of pharmaceutical or medicinal
products intended for human use, including the FDA, EMA, United States Drug
Enforcement Agency or any other international, federal, state or local
regulatory bodies, agencies, departments, bureaus, courts or other entities
responsible for the regulation of drugs, (b) granting approvals for the
performance of Services under this Agreement or for issuing regulations
pertaining to the manufacturing or use of products, or (c) health, safety or
environmental matters generally.


j.“Sanctions” has the meaning set forth in Section 17.4.3.








--------------------------------------------------------------------------------







a.“SARS-CoV-2” means the novel coronavirus known as SARS-CoV-2, including any
subtypes or strains thereof.


b.“Services” means the activities to be performed by LONZA hereunder that are
agreed to by the Parties and set forth in the relevant Statement of Work. The
Statement of Work shall indicate whether the applicable Services are cGMP
services or non-cGMP services.


c.“SOP” means a standard operating procedure.


d.“Specifications” means, for a given Product, the list of tests, references to
any analytical procedures and acceptance criteria which are numerical limits,
ranges or other criteria for tests described in order to establish a set of
criteria to which final Product should conform to be considered acceptable for
its intended use that are provided by MODERNA in a Statement of Work or
otherwise approved by MODERNA in writing, as well as dispensing and labeling
information, as such specifications are amended or supplemented from time to
time by MODERNA in writing.


e.“Statement of Work” or “SOW” means any written plan to perform Services that
has been agreed to by the Parties and executed by an authorized representative
of each Party. Each Statement of Work will be in the form of the template
attached hereto as Appendix B (“SOW Template”), and will include, at a minimum,
a reference to this Agreement, a description of the nature and scope of the
Services to be performed, a timetable for the performance of the Services, the
fees to be charged for such Services, and any other relevant items set forth in
the SOW Template. An initial Statement of Work is attached hereto as Appendix A.
Each Existing SOW shall be deemed a Statement of Work under this Agreement and
is hereby governed by, subject to, and incorporated into this Agreement. Each
subsequent Statement of Work shall be governed by, subject to, and incorporated
into this Agreement, although the terms in the relevant Statement of Work will
apply only to Services described in that Statement of Work.


f.“Taxes” means any form of tax or taxation, levy, duty, charge, social security
charge, contribution or withholding of whatever nature (including any related
fine, penalty, surcharge or interest) imposed by, or payable to, a Tax
Authority, and has the additional meaning set forth in Section 9.4.


g.“Technology” means all patents, patent applications, inventions, trade
secrets, copyrights, know-how, methods, processes, techniques, improvements,
data, technical documentation, manuals, regulatory submissions, specifications,
SOPs, instructions, and other intellectual property of any kind (whether or not
protected or protectable under patent, trademark, copyright or similar laws).


h.“Technology Transfer” means the transfer of Know-How, documentation,
specifications, SOPs, analytical methods and process validation documents
related to MODERNA’s Process or Product by MODERNA to LONZA for the development
of the Project Documentation for the Manufacture of the Product specifically for
MODERNA or its Affiliates.


i.“Test Methods” means any assays or other test methods identified by MODERNA in
the relevant Statement of Work, or as amended or modified in any Change Order.


j.“Third Party” means any party other than LONZA, MODERNA or their respective
Affiliates.








--------------------------------------------------------------------------------







a.“United States” or “U.S.” means the United States of America, including its
territories and possessions.


b.“U.S. Government Supply Agreement” means an agreement between Moderna and the
United States Department of Defense or other U.S. government agency pursuant to
which the U.S. government procures supplies of mRNA-1273 from Moderna, as may be
amended or supplemented.


c.“Waste” means all waste material generated from or in connection with any
Services.


1.STATEMENTS OF WORK - PROCESS AND PRODUCT DEVELOPMENT; PROCESS OR PRODUCT
MANUFACTURE; FLOW-DOWN PROVISIONS; QUALITY AGREEMENT


a.Statement of Work. Prior to performing any Process or Product development,
Technology Transfer, or Product Manufacture, the Parties will collaborate to
prepare a Statement of Work describing the activities to be performed by the
Parties (or to be subcontracted by LONZA to one or more Third Parties in
accordance with Section 2.5). In the event of a conflict between the terms and
conditions of this Agreement and any Statement of Work, the terms and conditions
of this Agreement shall control.


b.Modification of Statement of Work. Should MODERNA want to change a Statement
of Work or to include additional Services to be provided by LONZA, including any
changes to the Specifications, Process or Test Methods for the Products, MODERNA
may propose to LONZA (including via the JSC or JMT) an amendment to such
Statement of Work with the desired changes or additional Services (each a
“Change Order”). LONZA will provide MODERNA with a Change Order containing a
description of the required modifications to the relevant Statement of Work, and
any proposed changes to the pricing or other fees as well as impact on timelines
as a result of such modifications, and will use diligent efforts to do so within
[***] of receiving such notice from MODERNA. LONZA may also propose a Change
Order to MODERNA, and MODERNA will use diligent efforts to answer to such
proposal within [***] of receiving such proposal. If the proposed Change Order
is not acceptable to the receiving Party, the Parties will promptly negotiate in
good faith a Change Order that is mutually acceptable. LONZA shall continue to
work under this Agreement (including under the existing Statement of Work)
during any such negotiations. LONZA shall use commercially reasonable efforts to
accommodate any of MODERNA’s requested changes, provided if a change is required
by any Regulatory Authority on or after the Commencement Date for a Product,
such change shall be included in a Change Order. The modified Statement of Work
shall be binding on the Parties only if it is signed by both Parties. Thereafter
such modified version of the Statement of Work will be deemed to have replaced
the prior version of the Statement of Work. Notwithstanding the foregoing, if a
modified version of the Statement of Work is not agreed to by both Parties, the
existing Statement of Work shall remain in effect, unless terminated by MODERNA
in accordance with this Agreement or the existing Statement of Work.


c.Performance by LONZA. Subject to the provision by MODERNA of the MODERNA
Materials pursuant to Section 7.1, LONZA (directly or through one or more Third
Parties in accordance with Section 2.5) will use diligent efforts to perform,
subject to the terms of the relevant Statement of Work, the work described in
such Statement of Work in a professional manner in accordance with prevailing
industry standards, the terms of this Agreement, the terms of the relevant
Statement of Work (including the estimated timelines set forth therein), and all
Applicable Laws. LONZA will promptly notify








--------------------------------------------------------------------------------







MODERNA of any material potential or actual delays that arise or are anticipated
during the performance of the Statement of Work, and will diligently work to
mitigate any such delays.


a.Affiliates. Each Party shall have the right to extend the rights, licenses,
immunities and obligations granted or imposed under this Agreement to one or
more of its Affiliates. All applicable terms and provisions of this Agreement
shall apply to any such Affiliate to which this Agreement has been extended to
the same extent as such terms and provisions apply to the applicable Party. Each
Party shall however remain primarily liable for any acts or omissions, including
financial liabilities, of its Affiliates. In addition, an Affiliate of a Party
may execute a Statement of Work pursuant to this Agreement and submit or pay
invoices (as applicable) under such Statement of Work. In such circumstances,
all references in this Agreement to a Party shall be deemed to be to the
applicable Affiliate of such Party with respect to (i) the relevant Statement of
Work or (ii) the relevant portions of the relevant Statement of Work under which
the Affiliate will be performing specified Services or obligations. The
Affiliate shall be entitled to enforce this Agreement with respect to such
Statement of Work, or as applicable the relevant portions of such Statement of
Work, in its own name as an intended third party beneficiary and the Affiliate
shall be liable to the other Party for any obligations and liabilities
undertaken pursuant to such Statement of Work and subject to the terms and
conditions of this Agreement. Without limiting the foregoing, all Statements of
Work will be executed by the appropriate legal entities of the Parties,
including as may be required to comply with any specific requirements of
governments, governmental agencies or other Third Parties that are funding,
purchasing or distributing the Covid Products.


b.Subcontracting. With MODERNA’s prior written consent, LONZA may subcontract
the performance of specific obligations of LONZA under this Agreement or a
Statement of Work to an Affiliate or to a qualified Third Party contractor;
provided that (a) the relevant Statement of Work identifies the subcontractor
and the specific Services to be performed by the subcontractor or MODERNA
separately approves such Third Party contractor in writing, and (b) the
subcontractor performs such Services or obligations under the relevant Statement
of Work in a manner consistent with the terms and conditions of this Agreement
and such Statement of Work. Except as otherwise agreed upon in a Statement of
Work, LONZA will be solely responsible for the performance of any permitted
subcontractor, and for Losses arising out of such performance as if such
performance had been provided by LONZA itself under this Agreement or the
relevant Statement of Work. LONZA will cause any such permitted subcontractor to
be bound by, and to comply with, the terms of this Agreement or the relevant
Statement of Work, including all confidentiality, intellectual property,
recordkeeping, audit and inspection, quality assurance, regulatory and other
obligations and requirements of LONZA set forth in this Agreement or the
relevant Statement of Work. For clarity and notwithstanding anything to the
contrary in this Section 2.5, [***].


c.Flow-Down Provisions.








--------------------------------------------------------------------------------







i.The Parties acknowledge and agree that the Manufacturing of certain Products
or the performance of certain Services may be subject to restrictions or
requirements based upon funding or grants received by or on behalf of MODERNA or
its Affiliates from governments, governmental agencies or other funding sources
[***]. The Statements of Work will include appropriate mandatory flow-down
provisions (the “Flow-Down Provisions”) that are required to be incorporated as
a result of any funding, grants or other funding sources for the Products or
Services strictly for the purpose of ensuring MODERNA’s performance of its
obligations under such Flow-Down Provisions as incorporated in its prime
contract.


ii.Without limiting the generality of the foregoing, the Parties acknowledge and
agree that certain Services may include work under one or more prime contracts
between the Biomedical Advanced Research and Development Authority (“BARDA”) and
MODERNA (or its Affiliate), including the contract dated April 16, 2020 (NO.
HHSO75A50120C00034) as may be amended, supplemented or replaced (each, a “BARDA
Contract”). Additionally, the Parties acknowledge and agree that Services
regarding the Manufacture of mRNA-1273 in the United States will be subject to
the terms required under the U.S. Government Supply Agreement.


iii.If a Statement of Work includes Flow-Down Provisions, LONZA hereby covenants
that LONZA and its Affiliates will comply with the Flow-Down Provisions set
forth in such Statement of Work. If the relevant Statement of Work indicates
that the Services are being performed in connection with a BARDA Contract, the
Flow-Down Provisions included in Attachment C hereto shall apply with respect to
such Services. [***].


a.Quality Agreement. Promptly following the Effective Date, the Parties shall
negotiate in good faith and enter into a Quality Agreement on terms to be
mutually agreed by the Parties. If reasonably determined necessary by LONZA, the
parties shall enter into separate Quality Agreements for different Facilities.
LONZA shall Manufacture and supply the Product in accordance with the Quality
Agreement as reasonably updated by the Parties from time to time, notably to
take into consideration any marketing authorization(s) for Product. In the event
of a conflict between any of the provisions of this Agreement and the Quality
Agreement with respect to quality-related activities, including compliance with
cGMP, the provisions of the Quality Agreement shall govern. In the event of a
conflict between any of the provisions of this Agreement and the Quality
Agreement with respect to any commercial matters, including allocation of risk,
liability and financial responsibility, the provisions of this Agreement shall
govern.


1.GOVERNANCE








--------------------------------------------------------------------------------







a.Joint Steering Committee.


i.Immediately following the Effective Date, the Parties shall establish a joint
steering committee (“JSC”) to oversee, review, approve and coordinate the
activities of the Parties under this Agreement, including each Statement of
Work. Each Party shall appoint three (3) members to the JSC (each a “Member”).
Each Party may change one or more of its Members by written notice to the other
Party.


ii.The JSC shall be responsible for:


        [***]




iii.The JSC shall meet [***]








--------------------------------------------------------------------------------









i.[***]


a.Joint Manufacturing Team.


i.Within [***] of the Effective Date, the JSC shall establish a joint
manufacturing team (the “JMT”) to oversee the Services under each Statement of
Work. The JMT shall be composed of a mutually agreed number of members, with an
equal number appointed by each of MODERNA and LONZA. The JMT shall include
individuals with expertise and responsibilities appropriate (in terms of their
seniority, availability, function in their respective organizations, training
and experience) for the tasks then being undertaken. Each Party shall designate
one of its representatives as its primary contact for JMT matters (such Party’s
“Team Co-Leader”). A Party may replace any or all of its representatives (and
designated Team Co-Leader) at any time by informing the other Team Co-Leader in
advance, in writing (which may be by email).


ii.The JMT shall be responsible for:


[***]








--------------------------------------------------------------------------------







i.The JMT shall meet [***].


ii.The Parties acknowledge and agree that the JMT is intended to act as a body
solely overseeing and deciding upon items within the scope of work defined and
agreed upon in writing by the Parties in the relevant SOWs, as well as a
discussion forum, and not a decision-making body for any items outside of the
agreed upon scope of work. Other than with respect to questions regarding the
JMT’s authority to review and approve modifications to Statements of Work within
parameters prescribed by the JSC, the JMT’s responsibilities are not subject to
the oversight of, or escalation to, the JSC in the event of any dispute or
disagreement between the Parties.


a.Limitations of Authority. Each Party will retain the rights, powers and
discretion granted to it under this Agreement and no such rights, powers, or
discretion will be delegated to or vested in the JSC or JMT, unless such
delegation or vesting of rights is expressly provided for in this Agreement or
the Parties expressly so agree in writing. Except as provided in Section 3.1.2
and Section 3.2.2(f), the JSC and the JMT will not have the power to (a) amend,
modify or waive compliance with this Agreement, including any Statement of Work,
(b) alter, increase or expand the Parties’ rights or obligations under this
Agreement, including any Statement of Work, beyond those explicitly set forth in
this Agreement, including any Statement of Work, (c) determine that a Party has
fulfilled any obligations under this Agreement or that a Party has breached any
obligation under this Agreement, including any Statement of Work, or (d) make a
decision that is expressly stated to require the mutual agreement of the Parties
or for which MODERNA or LONZA have final decision making authority.


1.TECHNOLOGY TRANSFER


a.Based on the information provided by MODERNA and including process definition
or changes mutually agreed by the Parties pursuant to the relevant Statement of
Work, LONZA will prepare the Project Documentation for the applicable Process in
accordance with the schedule set forth in the relevant Statement of Work and the
Specifications, the LONZA Operating Documents and any written instructions
provided by MODERNA (provided that LONZA shall be required to comply with such
written instructions only if such instructions comply with cGMP requirements,
data integrity specifications or commitments made by MODERNA to the applicable
Regulatory Authorities). MODERNA will inform LONZA of any specific requirements
MODERNA may have relating to the Project Documentation, including, without
limitation, any information or procedures MODERNA wishes to have incorporated
therein. The applicable Project Documentation, as set forth in the relevant
Statement of Work, shall be completed and delivered by LONZA at completion of a
Batch.


b.LONZA will not use or incorporate any non-commercially available materials,
Technology, LONZA Technology or LONZA Improvements in connection with the
performance of any Services or the








--------------------------------------------------------------------------------







Process, unless such non-commercially available materials, Technology, LONZA
Technology or LONZA Improvements are specifically agreed to by the Parties and
identified in the relevant Statement of Work, including the applicable terms and
conditions of the use or incorporation of such non-commercially available
materials, Technology, LONZA Technology or LONZA Improvements. [***].


c.As set forth in the relevant Statement of Work, MODERNA will cooperate with
LONZA to assist LONZA to develop the Project Documentation and Process,
including, without limitation, by providing LONZA with additional information
and procedures as may be required to create the Project Documentation, Process,
and/or any of the following: (a) manufacturing process information, SOPs,
development reports, (b) quality control assays and related method validation
reports, (c) raw material specifications (including vendor, grade and
sampling/testing requirements), (d) Product and sample packing and shipping
instructions, and (e) Product-specific cleaning and decontamination information.


d.LONZA will deliver a draft version of the applicable portions of the Project
Documentation to MODERNA for its review and approval in accordance with the
timeline set forth in the relevant Statement of Work. MODERNA will notify LONZA
in writing of any objections it has to the draft Project Documentation, and upon
such notification, representatives of LONZA and MODERNA will meet promptly in
good faith to resolve such objections. LONZA will incorporate all reasonable
comments from MODERNA in the Project Documentation. Upon MODERNA’s written
acceptance of the draft Project Documentation, such draft will be deemed
approved by MODERNA. Any failure by MODERNA to accept in writing any agreed-upon
Project Documentation within [***] of receipt will be promptly be escalated to
the JSC.


e.The Process, Project Documentation, Specifications, and any improvements or
modifications thereto developed during the Term, but excluding any LONZA
Operating Documents, LONZA Technology, LONZA Improvements or LONZA Confidential
Information included in any of the foregoing, will be deemed MODERNA
Confidential Information and subject to the provisions set forth in Article 10.


f.For clarity, LONZA will use the LONZA Operating Documents in the Process or
the Project Documentation, but LONZA represents and warrants that LONZA
Operating Documents are not necessary for MODERNA or a Third Party contract
manufacturer to Manufacture Product as it is assumed that MODERNA or a Third
Party contract manufacturer would have its own operating documents and SOPs.
LONZA shall make LONZA Operating Documents available to support MODERNA or its
Third Party contract manufacturer [***].








--------------------------------------------------------------------------------







1.MODERNA EQUIPMENT.


a.Relevant Terms. Each Statement of Work shall include the terms and conditions
applicable to the MODERNA Equipment to be used by LONZA to perform the Services
set forth in such Statement of Work.


2.[INTENTIONALLY LEFT BLANK]


3.MANUFACTURE OF PRODUCT


a.MODERNA Materials. Within the time period agreed to in the relevant Statement
of Work, MODERNA will ensure that LONZA is provided with the materials listed in
such Statement of Work required to be supplied by MODERNA for the production of
the Product, and any handling instructions, protocols, SOPs and other
documentation necessary to maintain the properties of such materials for the
performance of the Services (collectively, the “MODERNA Materials”). The MODERNA
Materials are the Confidential Information of MODERNA and shall be used by LONZA
solely for purposes of this Agreement and the relevant Statement of Work.
MODERNA will promptly inform LONZA of any delays in providing MODERNA Materials
that would prevent LONZA from performing the Services or in accordance with the
timeline set forth in the relevant Statement of Work, and, in the event of any
such delay, LONZA will use commercially reasonable efforts to accommodate any
requests by MODERNA to adjust the timeline for the Services to compensate for
such delay. LONZA shall ensure that the MODERNA Materials is secure and safe
from loss, damage or misuse.


b.LONZA Materials. Except for the MODERNA Materials and as otherwise agreed in
the relevant Statement of Work, LONZA shall supply, at its sole cost and expense
and accordance with the relevant approved specifications, all materials in
adequate quantities to be used by LONZA for the Manufacture of the Product and
the performance of Services (“LONZA Supplied Materials”). The Parties agree that
LONZA is responsible for the procurement of LONZA Supplied Materials, including
with respect to transporting, testing, inspecting and storing the LONZA Supplied
Materials; maintaining systems for management of LONZA Supplied Materials; and
maintaining adequate supplies of LONZA Supplied Materials based on binding
forecasts. LONZA shall not be responsible for raw material shortages or supplier
delays outside of its control to the extent it diligently complied with its
duties to procure and maintain adequate LONZA supplies Supplied Materials.


c.Commencement Date. Each Statement of Work governing the Manufacture of Product
will include a Commencement Date agreed upon by the Parties. Subject to the
terms of the relevant Statement of Work, LONZA will commence Manufacture of the
Product on or before the Commencement Date.


d.Manufacture by LONZA. During the time period specified in the relevant
Statement of Work, LONZA will Manufacture, package, ship, handle quality
assurance and quality control for the Product exclusively at the applicable
Facility, all as set forth in such Statement of Work, and will deliver to
MODERNA the Product requested by MODERNA in such Statement of Work in accordance
with the estimated timelines set forth in such Statement of Work, all in
accordance with the terms set forth in Section 7.6 below. LONZA shall, at its
own cost and expense, ensure that at all times the applicable Facility is in a
qualified and validated state appropriate for inclusion as a Manufacturing site
for the Products, as








--------------------------------------------------------------------------------







required by the applicable Regulatory Authorities, Applicable Laws and the
Specifications for the Products. Any costs or expenses related to bringing a
Facility or any LONZA Equipment needed to Manufacture Products or to perform the
Services into compliance with any applicable regulatory requirements of a
Regulatory Authority at any time shall be borne exclusively by LONZA subject
however to changes required solely based on the Products as well as change of
Applicable Laws or cGMP requirements. Notwithstanding the foregoing, a Statement
of Work may include terms and conditions relating to delays of the Commencement
Date for a Product or other delays, including discounts, cancellation rights and
other terms and conditions relating to any such delay.


a.Maintenance and Operation. LONZA agrees to operate and maintain the Facilities
and all LONZA Equipment used, directly or indirectly, to Manufacture Products,
or, if applicable, to perform the Services, in accordance with the applicable
Specifications and all Applicable Laws, as well as for the MODERNA Equipment in
accordance with mutually agreed upon standards which are to be discussed based
on MODERNA's maintenance standards, and to maintain the Facility and LONZA
Equipment in an acceptable state of repair and operating efficiency.


b.Qualification and Validation. LONZA shall be responsible for validating the
LONZA Equipment used for supply of Product or, if applicable, performance of the
Services (including conducting installation, operational and performance
qualification), and the production, cleaning and, to the extent applicable,
packaging processes, as well as all other appropriate steps performed at the
Facilities. All activities and procedures must: (i) meet applicable regulatory
requirements; and (ii) be found acceptable by Regulatory Authority inspectors,
if applicable. If any Regulatory Authority finds LONZA’s validation procedures
to be unacceptable, then LONZA will take (or have taken) appropriate remedial
measures, including repeating the validation as necessary, such that the
validation procedures meet all applicable regulatory requirements and
guidelines, including those necessary to receive all Regulatory Authority
approvals. If any of LONZA’s validation procedures fail to comply with cGMP or
the Specifications, LONZA shall promptly remedy such failure in order to comply
with all cGMP and Specifications. Furthermore, LONZA shall also be responsible
for validating the MODERNA Equipment under the terms set forth above when agreed
upon in the relevant Statement of Work.


c.Cancellation of a Statement of Work. Each Statement of Work shall provide the
termination or cancellation fees for such Statement of Work, if any (the
“Cancellation Fees”).


d.Payment of Cancellation Fee and Costs. Each Statement of Work shall provide
the payment terms for any applicable Cancellation Fees.


e.Packaging and Shipping. LONZA will package and label the Product for shipment
in accordance with the relevant Statement of Work, the Quality Agreement and any
instructions provided in writing (e.g. storage and transport conditions). In no
event will LONZA or its Affiliates ship, or be instructed to ship, to the United
States any Product Manufactured at any Facility outside of the United States.


f.Records. LONZA will maintain complete and accurate records relating to the
Services, the Manufacture of each Batch of the Product or the development of any
Process, including as required by Applicable Laws (including cGMP, as
applicable). LONZA will retain possession of the Project








--------------------------------------------------------------------------------







Documentation, LONZA Operating Documents and all other records, and will
promptly provide copies of the Project Documentation and all other records other
than the LONZA Operating Documents to MODERNA upon MODERNA’s request and at
MODERNA’s expense; provided, however, that LONZA shall provide electronic copies
thereof at MODERNA’s request at no cost to MODERNA. [***]. LONZA shall not
transfer, deliver or otherwise provide any Project Documentation or other
records to any Third Party without the prior written approval of MODERNA. LONZA
Operating Documents will remain LONZA Confidential Information. [***]. LONZA
shall also provide such other information and assistance as MODERNA may
reasonably request in connection with the completion of and submission of
applications for Regulatory Approvals for Products and the maintenance thereof.
MODERNA has the right to use and reference any of the foregoing, or any DMF
covering the foregoing, in connection with any request from any Regulatory
Authorities or with a regulatory filing or Regulatory Approval for the Product,
to authorize release and final acceptance of Product or as otherwise authorized
by the Agreement, including any Statement of Work. LONZA will, on written
request by MODERNA or its Affiliate or Sublicensee, provide to the requesting
party and to any specified Regulatory Authority a letter, in the form reasonably
required by the requesting party, acknowledging that the requesting party has
the foregoing right of reference.


a.MODERNA Access.


i.Pursuant to and as set forth further in the applicable Statement of Work,
[***] MODERNA’s employees, consultants and agents (including its independent
contractors or designees) (collectively, “MODERNA Personnel”) in each Facility
may participate in the Manufacture of the Product only in such capacities as set
forth in the relevant Statement of Work or as may be approved in writing in
advance by LONZA, such approval not to be unreasonably withheld, conditioned or
delayed; provided, however, that, upon [***] prior written notice to LONZA,
MODERNA Personnel shall have the right to be present at the Facility to observe
the Manufacture of Product or performance








--------------------------------------------------------------------------------







of Services and for quality or technical reference purposes. MODERNA Personnel
working at the Facility are required to comply with LONZA’s Operating Documents
and any other applicable LONZA cGMP or safety policies. LONZA shall make
available office space to the MODERNA Personnel on-site at the applicable
Facility, and shall also provide any reasonable and customary related office
resources and support services for such on-site MODERNA Personnel. For the
avoidance of doubt, unless otherwise agreed to by LONZA, following completion of
technology transfer and stabilization of Manufacturing activities, MODERNA
Personnel may not physically participate in the production or Manufacture of any
Product that may be used in or on humans.


i.MODERNA Personnel working at the Facility will be and remain employees,
consultants or agents of MODERNA, and MODERNA will be solely responsible for the
payment of compensation for such MODERNA Personnel (including applicable
Federal, state and local withholding, FICA and other payroll taxes, workers’
compensation insurance, health insurance, and other similar statutory and fringe
benefits). MODERNA covenants and agrees to maintain workers’ compensation
benefits and employers’ liability insurance as required by Applicable Laws with
respect to all MODERNA Personnel working at the Facility.


ii.MODERNA will pay for the actual cost of repairing or replacing to its
previous status (to the extent that LONZA determines, in its reasonable
judgment, that repairs cannot be adequately effected) any property of LONZA
damaged or destroyed by MODERNA Personnel, provided MODERNA shall not be liable
for repair or replacement costs resulting from ordinary wear and tear.


iii.MODERNA Personnel visiting or having access to the Facility will abide by
LONZA standard policies, operating procedures and the security procedures
established by LONZA and provided to such MODERNA Personnel prior to any visits
or access to the Facility. MODERNA will be liable for any breaches of security
by MODERNA Personnel. In addition, MODERNA will reimburse LONZA for the cost of
any lost security cards issued to MODERNA Personnel, at the rate of [***] per
security card. All MODERNA Personnel will agree to abide by LONZA policies and
SOPs established by LONZA, and will sign an appropriate confidentiality
agreement.


iv.MODERNA will indemnify and hold harmless LONZA from and against any and all
losses, damages, liabilities, costs and expenses (including reasonable
attorneys’ fees and expenses) arising out of any injuries suffered by MODERNA
Personnel while at the Facility or elsewhere, except to the extent caused by the
negligence, gross negligence or willful misconduct on the part of any LONZA
Party or resulting from a breach of this Agreement, including any Statement of
Work, by LONZA.


a.LONZA Access. If provided for in a Statement of Work, LONZA employees and
agents (“LONZA Personnel”) visiting or having access to any MODERNA facility
will abide by MODERNA standard policies, operating procedures and the security
procedures established by MODERNA and provided to such LONZA Personnel prior to
any visits or access to such facility. LONZA will be liable for any breaches of
security by LONZA Personnel. In addition, LONZA will reimburse MODERNA for the
cost of any lost security cards issued to LONZA Personnel, at the rate of [***]
per security card. All LONZA Personnel will agree to abide by MODERNA policies
and SOPs established by MODERNA, and will sign an appropriate confidentiality
agreement.








--------------------------------------------------------------------------------







a.Disclaimers. The LONZA Parties will not engage in any Product improvement,
modification or refinement, or Manufacturing or development of the Product,
other than as expressly set forth in this Agreement and each relevant Statement
of Work. Except as set forth in a relevant Statement of Work, each Party
acknowledges and agrees that the LONZA Parties have not participated in the
invention or testing of any Product, and have not evaluated its safety or
suitability for use in humans or otherwise.


1.REGULATORY MATTERS


a.Permits and Approvals. LONZA will ensure that any and all permits, licenses,
registrations, and approvals required by Applicable Law have been obtained in
connection with each Facility and LONZA Equipment used in connection with the
Manufacture by or on behalf of LONZA hereunder. LONZA will maintain each
Facility and the LONZA Equipment in a state of repair and operating efficiency
consistent with industry standard practices and all Applicable Law. LONZA will
only use disposal services or sites that have appropriate environmental permits
and are in compliance with Applicable Law.


b.Regulatory Approvals. MODERNA shall own all Regulatory Approvals, permits,
authorizations and certificates necessary for the use of Products. All DMFs for
the Products will be filed in MODERNA’s (or its designee’s) name and will be
owned by MODERNA (or its designee). LONZA shall assist MODERNA in the
preparation of such regulatory filings, Regulatory Approvals, permits,
authorizations and certificates necessary for the use of Products or DMFs,
including providing such information and data, including CMC information and
data, as may reasonably be requested by MODERNA, as further detailed in the
relevant Statement of Work or as agreed by the Parties in writing. The DMF for
the Facility shall be owned by LONZA.


c.Inspections.


i.Subject to the terms of the Quality Agreement with respect to Services and
Product and upon not less than [***] prior written notice, or shorter period of
time as may be reasonable given the circumstances, LONZA will permit MODERNA or
its representatives or designees to inspect and audit the parts of the Facility
where LONZA performs the Services, including the parts of the Facility where the
Manufacture of the Product is carried out, and to review documents, operations,
procedures, and records as they pertain to the Manufacture of Product or
performance of any Services, in order to assess LONZA’s compliance with
Applicable Law (including cGMP, as applicable), this Agreement or any relevant
Statement of Work, and to perform risk and loss control assessments to support
MODERNA’s insurance and self-insurance programs, and to discuss any related
issues with LONZA’s management personnel. Such audit shall not last for more
than [***] (unless otherwise agreed by the Parties). MODERNA Personnel engaged
in such inspection will abide by the terms and conditions set forth in Sections
7.11 and Article 10. As part of MODERNA’s audit of a Facility, MODERNA’s audit
may include audit of any of LONZA’s suppliers’ (including suppliers of
Materials) qualification procedures, risk assessments, audit reports or supplier
questionnaires, and associated corrective actions; provided that in the event
LONZA is prohibited from providing such supplier audit, at MODERNA’s request,
LONZA will provide an audit summary of a supplier containing all information
necessary for MODERNA’s regulatory filings with respect to the Product or
confirmation that such an audit








--------------------------------------------------------------------------------







has been performed.    LONZA’s quality assurance department shall cooperate with
MODERNA, as necessary or useful, in any such inspection conducted pursuant to
this Section 8.3.


i.In addition to the foregoing, MODERNA and/or its representatives shall have
the right to perform “For Cause” audits as often as required at any time upon
not less than [***] advance notice, or shorter period of time as may be
reasonable given the circumstances, and during regular business hours. If a For
Cause audit confirms that LONZA did not comply with its obligations in
compliance with cGMP, this Agreement or any relevant Statement of Work, the
audit shall not be charged by LONZA; in all other cases LONZA's standard hourly
rates apply (not to exceed [***]). Notwithstanding the foregoing, a For Cause
audit shall also be at no cost for MODERNA if it is MODERNA’s sole audit in such
Calendar Year.


ii.In addition to those audit rights of MODERNA under this Section 8.3, LONZA
shall permit audits to be conducted by or on behalf of a bona fide actual or
prospective Third Party collaborator or customer of MODERNA; provided that
MODERNA (a) pays a fee of [***] to LONZA for each such audit; and (b) has one or
more MODERNA employees accompany the representatives of such Third Party during
such audit.


iii.In the event MODERNA identifies any deficiency with respect to LONZA’s
operations or activities related to or affecting the Services, Product or the
Manufacture of Product or performance of any Services during any such
inspection, audit, or review, MODERNA shall have the right to notify LONZA of
such deficiency, and, in such case, (a) the Parties will discuss in good faith
suitable approaches for correcting such observations, and (b) LONZA shall,
within [***] from the date of receipt of such notice, deliver to MODERNA a
corrective action plan, addressing each such deficiency (including timelines
therefor). Upon acceptance of the corrective action plan by MODERNA (which
acceptance shall not be unreasonably withheld), LONZA shall fully implement such
corrective action plan to the reasonable satisfaction of MODERNA. MODERNA shall
have the right to review all relevant documentation in connection with such
deficiency and corrective action.


iv.LONZA shall ensure that its Affiliates involved in the Manufacture of Product
(or any component thereof including Material suppliers) permit and afford
MODERNA the same rights as set forth above, and LONZA shall use diligent efforts
to procure for MODERNA similar rights with respect to any subcontractors
involved in the Manufacture of Product on behalf of LONZA.


v.For clarity, any such inspection (or failure to inspect) shall not relieve
LONZA of its obligation to comply with Applicable Laws and the provisions this
Agreement, the relevant Statement of Work and the Quality Agreement and does not
constitute a waiver of any right otherwise available to MODERNA. In addition,
for critical raw material suppliers for Product, LONZA shall be required to
audit each and MODERNA shall have the right to review the audit reports and
findings and LONZA’s procedures for auditing such suppliers; provided that in
the event LONZA is prohibited from providing such reports, findings or
procedures, at MODERNA’s request, LONZA will provide confirmation that an audit
took place and a summary of findings.








--------------------------------------------------------------------------------







i.For each Facility, in addition to the audit rights above, MODERNA shall have
the right to audit the Facility when such Facility is ready for and prior to
initiation of cGMP Manufacturing for MODERNA hereunder.


a.Notification of Regulatory Authority Action. Each Party shall promptly notify
the other Party of any notice such Party receives regarding any threatened or
pending action by any Regulatory Authority regarding the Manufacture of Product,
including any Regulatory Authority non-approval or regulatory action. Upon
receipt of any such information, the Parties shall consult in an effort to
arrive at a mutually acceptable procedure for taking appropriate action;
provided, however, that nothing contained herein shall be construed as
restricting the right of either Party to make a timely report of such matter to
any Regulatory Authority or take other action that it deems to be appropriate or
required by Applicable Law.


b.Complaints. LONZA shall immediately notify MODERNA of any complaints received
by LONZA concerning a Product supplied hereunder. LONZA shall investigate
complaints as requested by MODERNA and shall take corrective action to avoid
future occurrences.


c.Regulatory Authority Inspections. LONZA shall advise MODERNA immediately (but
in no event less than [***] prior to a pre-notified or scheduled visit or
inspection) of any Regulatory Authority visit or inspection that relates to
Product or the Manufacture thereof at any Facility, or any written or oral
inquiries by such Regulatory Authority concerning Product (including safety and
efficacy claims) or the Manufacture thereof at any Facility. LONZA will permit
representatives of any Regulatory Authority to inspect and audit the parts of
each Facility where LONZA performs the Services, including the parts of the
Facility where the Manufacture of the Product is carried out, and to inspect or
audit the Project Documentation, Batch Records or other records to verify
compliance with cGMP and other Applicable Laws and will promptly notify MODERNA
of the scheduling of any such inspection relating to the Services, including
Manufacture of Product. MODERNA shall be permitted to be on site and available
for questions regarding the Product during any such inspection or audit. LONZA
shall promptly (and in no event later than [***]) notify MODERNA of the results
of any such inspection, and furnish MODERNA summaries of all reports, documents
and correspondence with respect to any Regulatory Authority inquiries, visits or
inspections, as well as a copy of each report, document and correspondence
issued by or provided to any Regulatory Authority in connection with such
request, visit or inquiry to the extent such documents relate to or affect the
Services, Product or Manufacture of the Product. LONZA and MODERNA shall consult
with one another in an effort to arrive at a mutually acceptable response to the
extent related to Product, provided that if the Parties fail to timely arrive at
a mutually acceptable response, LONZA shall not be required to delay or risk
prejudice to LONZA’s compliance with its legal requirements. Without limiting
the foregoing, LONZA shall furnish to MODERNA, (a) within [***] after receipt,
any report or correspondence issued by the Regulatory Authority in connection
with such visit, inspection or inquiry, including any FDA Form 483,
Establishment Inspection Report, or warning letter, and (b) copies of any and
all responses or explanations to any Regulatory Authority relating to items set
forth above prior to the submission of such responses or explanations to any
Regulatory Authority by LONZA. LONZA shall comply with all reasonable requests
and comments by MODERNA with respect to all responses or explanations to, or
contacts and communications, with any Regulatory Authority relating in any way
to the Products or Services, and shall immediately inform MODERNA in the event
any Regulatory








--------------------------------------------------------------------------------







Authority takes any regulatory action against LONZA that could have an effect on
LONZA’s performance of the Services or the Manufacture of the Product.


a.Recall; Withdrawal. As may be further set forth in the Quality Agreement, in
the event that either Party determines an event, incident or circumstance has
occurred which may result in the need for a “recall”, “market withdrawal” or
“field alert” of Product, as such terms are defined in the United States Code of
Federal Regulations 21 CFR § 7.3 and 21 CFR§ 314, or other Applicable Law or
regulation of a country (a “Recall”), such Party shall advise and consult with
the other Party regarding such event. MODERNA shall be responsible for
implementing and administering any Recall, in its sole discretion [***]. LONZA
shall provide reasonable assistance to MODERNA in conducting a recall or
withdrawal, including providing MODERNA with all reasonably pertinent records
and information. If the parties dispute whether such Recall was primarily due to
LONZA providing defective Product, then either party may seek the determination
of whether the Product was defective Product in accordance with the relevant
Statement of Work.


b.Waste. In connection with the Manufacture of Product hereunder or the
performance of the Services, LONZA shall be solely responsible, at its cost and
expense, for maintaining safety procedures in connection with the Manufacture of
Product (or the performance of the Services, as applicable) and for the
generation, treatment, storage and/or disposal of Waste relating thereto, all of
which shall comply with all Applicable Law, including all applicable
environmental and occupational safety and health requirements in the
jurisdiction of the Facility.


1.FINANCIAL TERMS


a.Pricing. [***].


b.Payments. MODERNA will make payments to LONZA in the amounts and on the dates
set forth in the relevant Statement of Work upon receipt of an invoice from
LONZA.


c.Invoices and Pricing. LONZA will charge for the Services in accordance with
the price schedule in the relevant Statement of Work. LONZA will invoice MODERNA
according to the schedule set forth in the relevant Statement of Work. LONZA
will deliver invoices electronically by email, which shall be considered to be
an original invoice.    Invoices shall be e-mailed to








--------------------------------------------------------------------------------







[***], and/or to such other e-mail address(es) as MODERNA may stipulate from
time to time. LONZA will not deliver a paper invoice. Payment of each invoice is
due within [***] after MODERNA’s receipt of such invoice. Unless otherwise
provided in the relevant Statement of Work, all pricing excludes taxes and costs
relating to shipping, validation and regulatory filings. The price shall be
invoiced to MODERNA in U.S. Dollars or such other currency as agreed upon in the
relevant Statement of Work.


a.Taxes. All amounts mentioned in this Agreement are exclusive of indirect taxes
which, where applicable, will be paid by MODERNA on receipt of a valid indirect
tax invoice. If MODERNA is required by law to deduct or withhold any taxes from
any amount payable under this agreement, the amount payable hereunder shall be
increased so that after making all required deductions and/or withholdings,
LONZA receives an amount equal to the amount it would have received had no such
deductions or withholdings been made. Notwithstanding anything to the contrary
herein, if there should be any withholding tax imposed by the applicable
jurisdictions on LONZA with respect to any payments to be made by MODERNA to
LONZA under or in connection with this Agreement, MODERNA is allowed to deduct
such withholding taxes from the payments to LONZA and pay such withholding taxes
to the appropriate tax authorities on behalf of LONZA. Regarding the discharged
withholding tax, MODERNA will submit to LONZA the corresponding original tax
certificates or original tax receipts stamped by the receiving local tax
authority within [***] after such withholding obligation is discharged.
Notwithstanding the foregoing, upon presentation by LONZA to MODERNA of the
relevant tax documentation indicating a reduction in or exemption from
withholding tax for LONZA in such taxing jurisdiction pursuant to the provisions
of the relevant double taxation treaty, MODERNA shall withhold such tax at the
reduced rate (or not withhold any tax if there is an exemption) applicable to
such payment in such taxing jurisdiction. .


b.Interest. Any undisputed fee, charge or other payment due to LONZA by MODERNA
under this Agreement that is not paid within [***] after it is due will accrue
interest on a daily basis at a rate of [***] (or the maximum legal interest rate
allowed by applicable law, if less) from and [***] after MODERNA receives a
notice from LONZA that such fee, charge or other payment has not been paid.


c.Method of Payment. Except as otherwise set forth in Section 9.2 or the
relevant Statement of Work, all payments to LONZA hereunder by MODERNA will be
in United States currency or such other currency agreed upon by the Parties in
the relevant Statement of Work and will be by check, wire transfer, money order,
or other method of payment approved by LONZA. Bank information for wire
transfers will be provided in the relevant Statement of Work.






d.Cost Improvements. Promptly after a Product has been launched, LONZA will in
good faith continuously seek to improve and reduce direct material costs, direct
operating labor costs and indirect expenses attributable to the manufacture of
the Product throughout the term of this Agreement and, at the request of
MODERNA, provide MODERNA with written evidence demonstrating the efforts and
activities undertaken by LONZA in furtherance thereof. LONZA and MODERNA agree
to periodically, but not less than [***], review the cost of materials, labor,
expenses and other matters








--------------------------------------------------------------------------------







that influence the price MODERNA pays for the Product and determine whether any
price decreases may be appropriate. Upon the request of MODERNA, LONZA will
provide to MODERNA reasonable evidence of any and all improvements as they are
achieved and of the availability of any potential improvements hereunder. LONZA
agrees to reflect and incorporate into this Agreement achieved price reductions
realized by LONZA after the effective date of such price change. MODERNA and
LONZA will set specific key performance indicators defining timing and percent
reduction for the manufacture of the Product (“KPIs”) once a Product has been
launched. KPIs may include, but are not limited to, manufacturing operations
(including inventory reductions, process improvement, and lead-times), sourcing,
international operations and logistics, and business practices. Progress of
these goals will be reviewed periodically, but in any case no less than [***].
All savings achieved through these cost improvements by LONZA will be [***].


1.CONFIDENTIAL INFORMATION


a.Definition. “Confidential Information” means all technical, scientific and
other know- how and information, trade secrets, knowledge, technology, means,
methods, processes, practices, formulas, instructions, skills, techniques,
procedures, specifications, data, results and other material, pre- clinical and
clinical trial results, manufacturing procedures, test procedures and
purification and isolation techniques, and any tangible embodiments of any of
the foregoing, and any scientific, manufacturing, marketing and business plans,
any financial and personnel matters relating to a Party or its present or future
products, sales, suppliers, customers, employees, investors or business, that
has been disclosed by or on behalf of such Party or such Party’s Affiliates to
the other Party or the other Party’s Affiliates either in connection with the
discussions and negotiations pertaining to this Agreement or in the course of
performing this Agreement. Without limiting the foregoing, (a) the terms of this
Agreement as well as all information pertaining to the relationship between the
Parties will be deemed “Confidential Information” of both Parties, and as such
both Parties will be treated as the receiving Party, (b) the Products, all
MODERNA Technology, MODERNA Manufacturing Know-How, MODERNA Improvements,
MODERNA Equipment, MODERNA Materials, Project Documentation, Specifications, all
Regulatory Approvals for the Products and all DMFs for the Products are
Confidential Information of MODERNA, (c) all LONZA Technology, LONZA Operating
Documents and LONZA Improvements are Confidential Information of LONZA, and, in
each case, will be subject to the terms and conditions set forth in this Article
10 (except to the extent necessary for MODERNA to exercise its rights or
obligations under this Agreement, including any relevant Statement of Work,
including in connection with the licenses granted by LONZA to MODERNA in Section
11.2).


b.Exclusions. Notwithstanding the foregoing Section 10.1, any information
disclosed by a Party to the other Party will not be deemed “Confidential
Information” of the disclosing Party to the extent that such information:


(a)at the time of disclosure is in the public domain;


(b)becomes part of the public domain, by publication or otherwise, through no
fault of the receiving Party or its Affiliates;








--------------------------------------------------------------------------------







a.at the time of disclosure is already in possession of the receiving Party or
its Affiliates on a non-confidential basis, as established by contemporaneous
written records;


b.is lawfully provided to a Party, without restriction as to confidentiality or
use, by a Third Party lawfully entitled to possession of such Confidential
Information; or


c.is independently developed by a Party without use of, reliance upon or
reference to the other Party’s Confidential Information, as established by
contemporaneous written records.


a.Disclosure and Use Restriction. Except as expressly provided herein, the
Parties agree that for the Term and the ten (10)-year period following any
expiration or termination of the Agreement, each Party and its Affiliates will
keep completely confidential and will not publish or otherwise disclose any
Confidential Information of the other Party, its Affiliates or sublicensees,
except in accordance with Section 10.4; provided, however, that the obligations
under Section 10.5 with respect to MODERNA Manufacturing Know-How or any other
trade secret information in the MODERNA Confidential Information or LONZA
Confidential Information will survive in perpetuity. Neither Party will use
Confidential Information of the other Party except as necessary to perform its
obligations, or in the case of MODERNA to exercise its rights, under this
Agreement.


b.Permitted Disclosures. Subject to Section 10.5, each receiving Party agrees to
(i) institute and maintain security procedures to identify and account for all
copies of Confidential Information of the disclosing Party and (ii) limit
disclosure of the disclosing Party’s Confidential Information to its Affiliates
and each of its and their respective officers, directors, employees, agents,
consultants and independent contractors having a need to know such Confidential
Information for purposes of this Agreement, including, with respect to MODERNA,
to subcontractors and other Third Parties as necessary or reasonably useful for
the purpose of performing MODERNA’s obligations or exercising its rights
hereunder in filing or requesting Regulatory Approvals or communications with
Regulatory Authorities as set forth in Section 7.10; provided that such
Affiliates and each of its and their respective officers, directors, employees,
agents, consultants and independent contractors are informed of the terms of
this Agreement and are subject to obligations of confidentiality, non-disclosure
and non-use similar to those set forth herein. Notwithstanding the foregoing,
(a) such Confidential Information may be disclosed to (1) actual (sub)licensees,
collaborators or partners, and its and their directors, officers, employees,
agents or advisors (including accountants, attorneys, consultants, bankers,
financial advisors and members of advisory boards), or (2) any bona fide
potential or actual financing sources, investors, underwriters or acquisition
partners (including attorneys, accountants, consultants, bankers or financial
advisors of the foregoing), in each case ((1)-(2)) who reasonably require such
information, who are informed of the confidential nature of such information and
are bound by non-use and confidentiality obligations with respect to such
information (which may include, solely with respect to attorneys and
accountants, professional ethical obligations); and [***].








--------------------------------------------------------------------------------







a.MODERNA Manufacturing Know-How. Notwithstanding anything herein to the
contrary, the Parties recognize that maintaining the confidentiality and trade
secret nature of the MODERNA Manufacturing Know-How requires an even higher
level of vigilance than other Confidential Information. LONZA shall: (i)
maintain MODERNA Manufacturing Know-How in confidence with the same degree of
care with which LONZA holds its own like confidential manufacturing information,
(ii) disclose the MODERNA Manufacturing Know-How only to those employees of
LONZA or its Affiliates who have a need to know such MODERNA Manufacturing
Know-How to conduct activities for the Products under this Agreement, including
any relevant Statement of Work, and (iii) use the MODERNA Manufacturing Know-
How only for Manufacturing and supplying the applicable Product under the
relevant Statement of Work and for no other purpose. LONZA will apply
appropriate firewall protections and safeguards for all MODERNA Manufacturing
Know-How to prevent the MODERNA Manufacturing Know-How from being disclosed,
transferred or used to or by any LONZA personnel that are not conducting
activities relating to the Products under the relevant Statement of Work. LONZA
will not disclose, transfer or use any MODERNA Manufacturing Know-How to any
Third Party without the prior written consent of MODERNA, which consent will be
at MODERNA’s sole discretion. For clarity, Section 10.4 will not apply to any
MODERNA Manufacturing Know-How.


b.Government-Required Disclosure. If a duly constituted Governmental Authority,
court or Regulatory Authority orders that a Party hereto disclose information
subject to an obligation of confidentiality under this Agreement, such Party
shall comply with the order, but shall notify the other Party as soon as
possible, so as to provide the other Party a reasonable opportunity to apply to
a court of record for relief from the order or for confidential treatment
thereof, and thereafter such Party shall disclose only the minimum information
required to be disclosed in order to comply.


c.Publicity.


i.Neither Party will refer to, display or use the other’s name, trademarks or
trade names confusingly similar thereto, alone or in conjunction with any other
words or names, in any manner or connection whatsoever, including any
publication, article, or any form of advertising or publicity, except with the
prior written consent of the other Party or as otherwise set forth in this
Section 10.7.


ii.Neither Party may issue any press release or make any other public
announcement or statement concerning this Agreement, the transactions
contemplated hereby or the terms hereof, without the prior written approval of
the other Party, except as may be required by Applicable Law. In the event
either Party (the “Issuing Party”) desires to issue a press release or other
public statement disclosing information relating to this Agreement, the
transactions contemplated hereby or the terms hereof, the Issuing Party will
provide the other Party (the “Reviewing Party”) with a copy of the proposed
press release or public statement (the “Release”) and seek the Reviewing Party’s
prior written consent; provided that no such consent shall be required for press
releases or other public statements required by Applicable Law (but the Issuing
Party shall still provide the Reviewing Party with a copy of the Release for
comment in accordance with this Section 10.7). The Issuing Party will specify
with each such Release, taking into account the urgency of the matter being
disclosed, a reasonable period of time within which the Reviewing Party may
provide any comments on such Release and if the Reviewing Party fails to provide
any comments during the response period called for by the Issuing Party, the
Reviewing Party will be deemed to have not consented to the issuance of such
Release. If the Reviewing








--------------------------------------------------------------------------------







Party provides any comments, the Parties will consult on such Release and work
in good faith to prepare a mutually acceptable Release. Either Party may
subsequently publicly disclose any information previously contained in any
Release so consented to.


i.Notwithstanding Section 10.7.2 or anything herein to the contrary, MODERNA’s
obligation to submit any press release or other public announcement or statement
concerning this Agreement to LONZA for prior written approval will not apply to
any press release or other public announcement or statement regarding the
achievement of any milestone identified in a Statement of Work, including
regarding Process or Product development, Technology Transfer, or Process or
Product Manufacture.


a.Securities Filings; Law. Each Party acknowledges and agrees that the other
Party may submit this Agreement to the United States Securities and Exchange
Commission (the “SEC”) or any other securities exchange and if a Party does
submit this Agreement to the SEC or any other securities exchange, such Party
agrees to consult with the other Party with respect to the preparation and
submission of, a confidential treatment request for this Agreement. If a Party
is required by Applicable Law to make a disclosure of the terms of this
Agreement in a filing with or other submission to the SEC or any other
securities exchange or otherwise to comply with Applicable Law, and (i) such
Party has provided copies of the disclosure to the other Party as far in advance
of such filing or other disclosure as is reasonably practicable under the
circumstances, (ii) such Party has promptly notified the other Party in writing
of such requirement and any respective timing constraints, and (iii) such Party
has given the other Party a reasonable amount of time under the circumstances
from the date of notice by such Party of the required disclosure to comment
upon, request confidential treatment or approve such disclosure, then such Party
will have the right to make such public disclosure at the time and in the manner
reasonably determined by its counsel to be required by Applicable Law.
Notwithstanding anything to the contrary herein, it is hereby understood and
agreed that if a Party is seeking to make a disclosure as set forth in this
Section 10.8, and the other Party provides comments within the respective time
periods or constraints specified herein or within the respective notice, the
Party seeking to make such disclosure or its counsel, as the case may be, will
in good faith consider incorporating such comments.


1.INTELLECTUAL PROPERTY


a.Ownership.


i.Except as expressly otherwise provided herein, neither Party will, as a result
of this Agreement, acquire any right, title, or interest in any Technology of
the other Party. Except as expressly otherwise provided herein, ownership of any
Technology that is developed, conceived, invented, first reduced to practice or
made in connection with the performance under this Agreement shall follow
inventorship all as determined under Applicable Laws.


ii.Subject to LONZA’s right, title and interest in and to any and all LONZA
Improvements, MODERNA shall own all right, title, and interest in and to any and
all MODERNA Improvements. LONZA hereby assigns to MODERNA (or its designee),
without additional compensation, all of LONZA’s right, title and interest in and
to such MODERNA Improvements. LONZA shall promptly disclose to MODERNA in
writing all MODERNA Improvements. LONZA shall execute, and shall require its








--------------------------------------------------------------------------------







personnel as well as its Affiliates, or other contractors or agents and their
personnel involved in the performance of this Agreement to execute, any
documents reasonably required to confirm MODERNA’s ownership of MODERNA
Improvements, and any documents required to apply for, maintain and enforce any
patent or other right in the MODERNA Improvements. Notwithstanding the
foregoing, and subject to the license granted in Section 11.2.2, LONZA shall own
all right, title and interest in and to any and all LONZA Improvements.


a.License Grants.


i.During the Term, MODERNA hereby grants to LONZA a fully paid-up, non-
exclusive license, without the right to grant sublicenses, under any and all
MODERNA Technology, MODERNA Manufacturing Know-How, and MODERNA Improvements
that are necessary for LONZA to perform its obligations under this Agreement for
the sole and limited purpose of LONZA’s performance of its obligations under
this Agreement and the relevant Statements of Work, including, without
limitation, the development of the Process (if and to the extent applicable in
the relevant Statements of Work) and the Manufacture of Product for MODERNA as
set forth in the relevant Statements of Work. Except as set forth in this
Section 11.2.1, Lonza shall not by virtue of this Agreement acquire any right,
license or title in or to any MODERNA Technology, MODERNA Manufacturing
Know-How, MODERNA Improvements, Products or Process.


ii.LONZA hereby grants to MODERNA a non-exclusive, world-wide, fully paid-up,
perpetual, transferable (subject to the assignment provisions) license,
including the right to grant sublicenses, under the LONZA Technology and LONZA
Improvements, to use, sell, offer to sell, import and export the Product
Manufactured under this Agreement, including any Statement of Work. In the event
and to the extent that the Services or the Process incorporates, uses or
contains non-commercially available LONZA Technology or LONZA Improvements that
are not specifically agreed to by MODERNA in the relevant Statement of Work and
that would be necessary for MODERNA or a Third Party contract manufacturer to
Manufacture Products or would otherwise require MODERNA to obtain a license to
the non-commercially available LONZA Technology or LONZA Improvements , LONZA
hereby grants to MODERNA and its Affiliates a non-exclusive, worldwide, fully
paid-up, perpetual, irrevocable, transferable license (subject to the assignment
provisions), including the right to grant sublicenses, under such non-
commercially available LONZA Technology or LONZA Improvements that are
incorporated, used or contained in the Services or Process to Manufacture (or
have Manufactured) Products (but no other products). For clarity LONZA will use
its operating documents and standard operating procedures (“LONZA Operating
Documents”) in performing the Services but LONZA Operating Documents are not
necessary for MODERNA or a third party contract manufacturer to manufacture
Product as it is assumed that MODERNA or a third party contract manufacturer
would have its own operating documents and standard operating procedures. LONZA
Operating Documents will not be provided in a technology transfer to MODERNA or
a third party contract manufacturer for manufacturing Product.


b.Further Assurances. Each Party agrees to take all necessary and proper acts,
and will cause its employees, Affiliates, contractors, and consultants to take
such necessary and proper acts, to effectuate the ownership provisions set forth
in this Article 11.


c.Prosecution of Patents.








--------------------------------------------------------------------------------







i.LONZA will have the sole right and discretion to file, prosecute and maintain
patent applications and patents claiming LONZA Technology or LONZA Improvements
at LONZA’s expense.


ii.MODERNA will have the sole right and discretion to file, prosecute and
maintain patent applications and patents claiming MODERNA Technology or MODERNA
Improvements at MODERNA’s expense. LONZA will cooperate with MODERNA to file,
prosecute and maintain patent applications and patents claiming MODERNA
Technology or MODERNA Improvements.


1.EXCLUSIVITY [***]


a.LONZA. LONZA and its Affiliates will not, during the applicable Exclusivity
Term, [***].


b.MODERNA. MODERNA and its Affiliates agree that, during the applicable
Exclusivity Term, [***]. For clarity, the foregoing exclusivity shall not
preclude MODERNA or its Affiliates from: [***].


12.3    [***]


2.REPRESENTATIONS, WARRANTIES AND COVENANTS


a.By MODERNA. MODERNA hereby represents and warrants to LONZA as of the
Effective Date that, to the best of its knowledge, ((a)) it has the requisite
intellectual property related to the MODERNA Technology and MODERNA
Manufacturing Know-How to enable the performance of LONZA’s obligations under
this Agreement, and ((b)) the performance of the Services and the production by
LONZA of the Product as contemplated in this Agreement will not infringe the
intellectual property rights of any Third Party. Such representation and
warranty will not apply to any LONZA Equipment to the extent that such LONZA
Equipment is the sole basis for the infringement of the intellectual property
rights of a Third Party.


b.By LONZA.


i.LONZA hereby represents and warrants to MODERNA that, to the best of its
knowledge, as of the Effective Date ((a)) it or its Affiliates have the
requisite intellectual property rights in LONZA Equipment and Facility and the
LONZA Technology to be able to perform its obligations under this Agreement, and
((b)) that LONZA’s or its Affiliates’ use of the LONZA Equipment, Facility and
the LONZA Technology as contemplated in this Agreement and independent of any
infringement caused solely by the use of such LONZA Equipment, Facility and the
LONZA Technology in combination with the MODERNA Technology, MODERNA
Manufacturing Know-How and Product, will not infringe the intellectual property
rights of any Third Party.


ii.LONZA further represents and warrants that it has not and will not to its
knowledge use in any capacity in connection with this Agreement the services of
any individual, corporation, partnership, or association which has been
debarred, excluded, or disqualified by the FDA or any other applicable
Regulatory Authority. In the event that LONZA receives notice of the debarment
or








--------------------------------------------------------------------------------







threatened debarment, exclusion or disqualification or threatened
disqualification, of any individual, corporation, partnership or association
providing services to LONZA, which relate to its activities under this
Agreement, including any Statement of Work, LONZA shall notify MODERNA in
writing as soon as practicable.


i.LONZA represents, warrants and covenants that, save for security interests
expressly given in favor of MODERNA or its Affiliates, it will have good and
marketable title, free and clear of any pledge, lien, restriction, claim,
charge, security interest and/or other encumbrance, to all Product to be
delivered under this Agreement (including any Statement of Work), and all
Product supplied to MODERNA shall be free and clear of all pledges, liens,
restrictions, claims, charges, security interests and/or other encumbrances at
the time of delivery.


1.DISCLAIMER; LIMITATION OF LIABILITY


a.DISCLAIMER. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN
THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS ANY
WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, WITH RESPECT TO THE PRODUCTS, MATERIALS, AND SERVICES
PROVIDED UNDER THIS AGREEMENT, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER
WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE
WITH RESPECT TO SUCH PRODUCTS, MATERIALS, OR SERVICES.


b.Disclaimer of Consequential Damages. EXCEPT [***], IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER OR ANY OF ITS AFFILIATES FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING, WITHOUT
LIMITATION, LOST PROFITS, BUSINESS OR GOODWILL) SUFFERED OR INCURRED BY SUCH
OTHER PARTY OR ITS AFFILIATES IN CONNECTION WITH THIS AGREEMENT, EVEN IF ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.


c.Limitation of Liability. BOTH PARTIES HEREBY AGREE THAT TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH PARTY’S LIABILITY TO THE OTHER PARTY, FOR ANY AND ALL
INJURIES, CLAIMS, LOSSES, EXPENSES, OR DAMAGES, WHATSOEVER, ARISING OUT OF OR IN
ANY WAY RELATED TO THIS AGREEMENT FROM ANY CAUSE OR CAUSES, INCLUDING, BUT NOT
LIMITED TO, NEGLIGENCE, ERRORS, OMISSIONS OR STRICT LIABILITY, SHALL NOT EXCEED
[***]. TO THE EXTENT THAT THIS CLAUSE CONFLICTS WITH ANY OTHER CLAUSE, THIS
CLAUSE SHALL TAKE PRECEDENCE OVER SUCH CONFLICTING CLAUSE. IF APPLICABLE LAW
PREVENTS ENFORCEMENT OF THIS CLAUSE, THEN THIS CLAUSE SHALL BE DEEMED








--------------------------------------------------------------------------------







MODIFIED TO PROVIDE THE MAXIMUM PROTECTION FOR LONZA AS IS ALLOWABLE UNDER
APPLICABLE LAW.


1.TERM AND TERMINATION


a.Term. The term of this Agreement will commence on the Effective Date and will
continue until the tenth (10th) anniversary of the Effective Date unless
terminated prior to that time or extended by the Parties (the “Initial Term”).
This Agreement will automatically renew for successive additional periods of two
(2) years (collectively with the Initial Term, the “Term”) unless MODERNA
provides written notice to LONZA at least [***] prior to the end of the
then-current Term that it declines to extend the Term. The term of each SOW
shall be set forth in such SOW.


b.Termination for Material Breach. Either Party may terminate this Agreement, by
written notice to the other Party, for any material breach of this Agreement by
the other Party, if such breach is not cured within [***] after the breaching
Party receives written notice of such breach from the non-breaching Party;
provided, however, that if such breach is not capable of being cured within such
thirty-day period and the breaching Party has commenced and diligently continued
actions to cure such breach within such thirty-day period, except in the case of
a payment default, the cure period shall be extended to 90 days, so long as the
breaching Party is making diligent efforts to do so. Such termination shall be
effective upon expiration of such cure period; provided that in the event that
the breaching Party disputes in good faith the non-breaching Party’s grounds for
terminating this Agreement pursuant to this Section 15.2, then the Parties shall
refer such dispute for resolution in accordance with Section 18.14, and the
provisions therein shall apply. To the extent any material breach by a Party
relates specifically to an SOW, the non-breaching Party may elect to have the
termination rights set forth in this Section 15.2 apply to just such SOW, rather
than to this Agreement generally.


c.Termination Without Cause. MODERNA may terminate any SOW by providing written
notice of termination no less than [***] in advance of the date of termination.
For the avoidance of doubt, in the event of termination of any SOW by MODERNA
under this Section 15.3, MODERNA shall remain liable for all fees owed pursuant
to such Statement of Work.


d.Termination by Insolvency. Either Party may terminate this Agreement upon
notice to the other Party, upon (a) the dissolution, termination of existence,
liquidation or business failure of the other Party; (b) the appointment of a
custodian or receiver for the other Party who has not been terminated or
dismissed within [***] of such appointment; (c) the institution by the other
Party of any proceeding under national, federal or state bankruptcy,
reorganization, receivership or other similar laws affecting the rights of
creditors generally or the making by such Party of a composition or any
assignment for the benefit of creditors under any national, federal or state
bankruptcy, reorganization, receivership or other similar law affecting the
rights of creditors generally, which proceeding is not dismissed within [***] of
filing. All rights and licenses granted pursuant to this Agreement are, and
shall otherwise be deemed to be, for purposes of Section 365(n) of Title 11 of
the United States Code, licenses of rights of “intellectual property” as defined
therein.


e.Effects of Termination.








--------------------------------------------------------------------------------







i.Accrued Rights. Termination of this Agreement or any SOW for any reason will
be without prejudice to any rights that will have accrued to the benefit of a
Party prior to such termination. Such termination will not relieve a Party of
obligations that are expressly indicated to survive the termination of this
Agreement or such SOW. Without limitation of the foregoing, in the event of
termination of this Agreement or an SOW, LONZA shall be compensated for any
Cancellation Fees (if any) in accordance with the relevant Statements of Work.
In the case of termination by LONZA for MODERNA’s material breach in accordance
with Section 15.2, all scheduled Services and Batches shall be deemed cancelled
by MODERNA, and Cancellation Fees set forth in the relevant Statements of Work
shall be calculated as of the date of written notice of termination.


ii.Disposition of Remaining MODERNA Property and Confidential Information. Upon
termination or expiration of this Agreement, LONZA will, at MODERNA’s option,
return or destroy any MODERNA Confidential Information in the possession or
control of LONZA. Likewise, MODERNA will, at LONZA’s option, return or destroy
any LONZA Confidential Information in the possession or control of MODERNA.
Notwithstanding the foregoing provisions: (i) LONZA may retain and preserve, in
a secure manner, at its sole cost and expense, samples and standards of each
Product following termination or expiration of this Agreement as required by
Applicable Law solely for use in determining LONZA’s rights and obligations
hereunder; (ii) MODERNA may retain and preserve, in a secure manner, any LONZA
Confidential Information following termination or expiration of this Agreement
(A) for use in determining MODERNA’s rights and obligations hereunder, (B) as
necessary, in connection with MODERNA’s regulatory filings or Regulatory
Approvals, or (C) as required by Applicable Law and (iii) each Party may retain
a single copy of the other Party’s Confidential Information for documentation
purposes only and which shall remain subject to the obligations of nonuse and
confidentiality set forth in this Agreement.


15.5.3 Survival. Sections 1, 4.2, 4.5, 4.6, 5.1, 7.8, 7.10, 7.13, 8.2, 8.4, 8.5,
8.6, 8.7, 9.4,
9.5, 9.6, 10, 11, 13, 14, 15, 16, 17.1 and 18 of this Agreement, together with
any appendices referenced therein, will survive any expiration or termination of
this Agreement.


1.INDEMNIFICATION; INSURANCE


a.Indemnification of MODERNA. LONZA will indemnify MODERNA, its Affiliates, and
their respective directors, officers, employees and agents, and defend and hold
each of them harmless, from and against any and all losses, damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
expenses) in connection with any and all actual or alleged liability suits,
investigations, claims or demands (collectively, “Losses”) to the extent such
Losses arise out of or result from any claim, lawsuit or other action or threat
by a Third Party arising out of: [***].


b.Indemnification of LONZA. MODERNA will indemnify LONZA and its Affiliates, and
their respective directors, officers, employees and agents (the “LONZA
Parties”), and defend and hold each of them harmless, from and against any and
all Losses to the extent such Losses arise out of or result from








--------------------------------------------------------------------------------







any claim, lawsuit or other action or threat by a Third Party arising out of:
[***].


a.Indemnification Procedure.


i.An “Indemnitor” means the indemnifying Party. An “Indemnitee” means the
indemnified Party, its Affiliates, and their respective directors, officers,
employees and agents.


ii.An Indemnitee which intends to claim indemnification under Section 16.1 or
Section 16.2 hereof shall promptly notify the Indemnitor in writing of any
claim, lawsuit or other action in respect of which the Indemnitee, its
Affiliates, or any of their respective directors, officers, employees and agents
intend to claim such indemnification. The Indemnitee shall permit, and shall
cause its Affiliates and their respective directors, officers, employees and
agents to permit, the Indemnitor, at its discretion, to settle any such claim,
lawsuit or other action and agrees to the complete control of such defense or
settlement by the Indemnitor; provided, however, that in order for the
Indemnitor to exercise such rights, such settlement shall not adversely affect
the Indemnitee’s rights under this Agreement or impose any obligations on the
Indemnitee in addition to those set forth herein. No such claim, lawsuit or
other action shall be settled without the prior written consent of the
Indemnitor and the Indemnitor shall not be responsible for any legal fees or
other costs incurred other than as provided herein. The Indemnitee, its
Affiliates and their respective directors, officers, employees and agents shall
cooperate fully with the Indemnitor and its legal representatives in the
investigation and defense of any claim, lawsuit or other action covered by this
indemnification, all at the reasonable expense of the Indemnitor. The Indemnitee
shall have the right, but not the obligation, to be represented by counsel of
its own selection and expense.


b.Insurance. Each Party shall, during the term and for [***] after the
expiration of the last Product delivered under this Agreement (including any
Statement of Work), obtain and maintain, at its own cost and expense and from a
qualified insurance company, comprehensive general liability insurance
including, but not limited to, contractual liability coverage and standard
product liability coverage in an amount commensurate with industry standards.
These insurance requirements are not intended to limit a party’s indemnification
obligations hereunder. Coverage types and limits shall be global for occurrences
and claims made and shall include: (a) Commercial General Liability insurance,
including contractual liability and products/completed operations coverage –
limits of [***]; (b) Workers Compensation/Employers Liability – statutory with
minimum Employers Liability limit of [***]; (c) Commercial Umbrella Liability -
[***]; and (d) Network Security/Cyber Liability - [***]. Each Party will provide
the other Party with at least [***] written notice prior to termination or
amendment of such any applicable insurance policy.








--------------------------------------------------------------------------------







1.ADDITIONAL COVENANTS


a.Non-Solicitation. Each Party will agree not to solicit for employment (or for
use as an independent contractor) employees of the other Party during the Term
and for a period of [***] thereafter; provided that nothing herein will prevent
the employment by a Party of individuals who initiate contact with such Party,
and such Party will not be in violation of the non-solicitation restriction as a
result of making a general solicitation for employees or independent contractors
or employing individuals who respond to such solicitations. For the avoidance of
doubt, the publication of an advertisement will not constitute solicitation or
inducement.


b.Business Continuity Plan. LONZA acknowledges the importance to MODERNA of an
uninterrupted supply of Products. Based on the information available at the
Effective Date, LONZA has, and reasonably expects that despite the COVID-19
Pandemic it will continue to have the available capacity and staff designated
“essential workers” under Applicable Laws to perform Services and Manufacture
and supply Product under this Agreement. Further, LONZA has a formal business
continuity plan detailing LONZA’s plans, procedures and designated resources for
timely response to and recovery from potential civil, natural, and physical
plant disasters that could reasonably be expected to disrupt LONZA’s performance
of services, including Services under this Agreement, and additional plans
covering potential disruption that might arise in connection with the COVID-19
Pandemic (“Business Continuity Plans”). During the Term, LONZA will promptly
notify MODERNA in writing of any potential disruption to the performance of the
Services or the Manufacturing and supply of the Products.


c.Anti-Corruption and Trade Compliance.


i.Each party to this Agreement warrants that none of its employees, agents,
officers or other members of its management are officials, officers, agents, or
representatives of any government or international public organization. Each
party to this Agreement further agrees that it shall not make any payment,
either directly or indirectly through agents or otherwise, of money, assets, or
anything of value, including the compensation derived from this Agreement, to
government or political party officials, officials of international public
organizations, candidates for public office, or representatives of other
businesses or persons acting on behalf of any of the foregoing where such
payment would constitute a violation of any Applicable Laws, whether by LONZA,
MODERNA, or any other party.


ii.Each Party to this Agreement shall comply with all applicable laws relating
to the import, export, reexport, and transfer of items and technologies subject
to the Scope of Work of this Agreement, including without limitation the U.S.
Export Administration Regulations of the Bureau of Industry and Security of the
U.S. Department of Commerce, the U.S. economic sanctions administered by the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), the
import and customs laws of the United States, and all trade laws of any other
Governmental Authority of competent jurisdiction.


iii.None of the Parties to this Agreement, including their respective
Affiliates, nor any Person or entity acting on behalf of any of the foregoing,
(a) is currently the subject or the target of any Sanctions, (b) is located,
organized or resident in a country, territory or geographical region that is








--------------------------------------------------------------------------------







itself the subject of Sanctions (including, without limitation, Cuba, Iran,
North Korea, Sudan, Syria, and the Crimea region of Ukraine) or whose government
is the subject or target of Sanctions, (c) is named in any Sanctions-related
list maintained by the U.S. Department of State, the U.S. Department of
Commerce, or the U.S. Department of the Treasury, including but not limited to
the Specially Designated Nationals and Blocked Persons List maintained by OFAC
and the Denied Persons, Entity, and Unverified Lists maintained by the Bureau of
Industry and Security, (d) is, otherwise, by public designation of the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
equivalent, applicable Governmental Authority, the subject or target of any
Sanctions, (e) is a Person with which any United States person is prohibited
from dealing or otherwise engaging in any transaction by any applicable law or
regulation, (f) is owned or controlled by Persons described in clauses (a)
through (e) or is otherwise the subject of Sanctions, or (g) conducts any
business or engages in, or has conducted any business or engaged in, making or
receiving any contribution of goods, services or money to or for the benefit of
any Person, or in any country or territory that is the subject of Sanctions,
other than in compliance with Sanctions laws and regulations. “Sanctions” means
any economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by any United States Governmental Authority
(including but not limited to OFAC), the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other Governmental Authority of
competent jurisdiction.


i.None of the materials (including Products) to be supplied under this Agreement
originated, in whole or in part, in Cuba, Iran, North Korea, Sudan, Syria, or
the Crimea region of Ukraine.


ii.None of the Parties to this Agreement nor their respective officers,
directors, employees, or agents are or have been the subject of any actual or
threatened allegation, investigation, voluntary disclosure, investigation,
prosecution or other enforcement action related to Sanctions, the U.S. Foreign
Corrupt Practices Act of 1977, as amended, or any other sanctions, trade, or
anti-corruption laws.


iii.All Parties to this Agreement have developed and maintain in effect policies
and procedures specifically designed to achieve compliance with the requirements
of this Section 17.4, including compliance by their respective authorized agents
and other Third Parties acting on their behalf. In construing the compliance
obligations under U.S. law with regard to the scope of this Agreement , each
Party shall regard itself as a United States person. The Parties to this
Agreement shall undertake to cooperate in good faith, to the extent permitted by
law and in accordance with applicable legal privilege in connection with any
investigation, by a party to this Agreement or any Governmental Authority,
relating to compliance with this Section 17.4.


1.MISCELLANEOUS


a.Independent Contractors. Each of the Parties is an independent contractor and
nothing herein contained shall be deemed to create or constitute the
relationship of partners, joint venturers, co- partners, employer/employee, nor
of principal and agent between the Parties. Neither Party shall at any time
enter into, incur, or hold itself out as having authority to enter into or
incur, on behalf of the other Party, any commitment, expense, or liability
whatsoever.


b.Force Majeure. Neither Party shall be in breach of this Agreement if there is
any failure of performance under this Agreement (except for payment of any
amounts due under this Agreement)








--------------------------------------------------------------------------------







occasioned by any reason beyond the reasonable control that is not reasonably
foreseeable or avoidance and without the fault or negligence of the Party
affected thereby, including, without limitation, an act of God, fire, flood, act
of government or state, war, civil commotion, insurrection, acts of terrorism,
embargo, sabotage, prevention from or hindrance in obtaining energy or other
utilities, labor disputes of whatever nature, or any other reason beyond the
reasonable control that is not reasonably foreseeable or avoidable and without
the fault or negligence of the Party affected thereby (a “Force Majeure Event”).
Such excuse shall continue as long as the Force Majeure Event continues. Upon
cessation of such Force Majeure Event, the affected Party shall promptly resume
performance under this Agreement as soon as it is commercially reasonable for
the Party to do so. Each Party agrees to give the other Party prompt written
notice of the occurrence of any Force Majeure Event, the nature thereof, and the
extent to which the affected Party will be unable to fully perform its
obligations under this Agreement. Each Party further agrees to use diligent
efforts to mitigate the effect of such Force Majeure Event as quickly as
practicable (provided that in no event shall a Party be required to settle any
labor dispute) and to give the other Party prompt written notice when it is
again fully able to perform such obligations. If the failure to perform due to
such Force Majeure Event continues for a period of [***] or more, then the
unaffected Party may terminate this Agreement.


a.[intentionally left blank]


b.Notices. Any notice required or permitted to be given under this Agreement by
any Party shall be in writing and shall be (a) delivered personally, (b) sent by
registered mail, return receipt requested, postage prepaid, (c) sent by a
nationally-recognized courier service guaranteeing next-day or second day
delivery, charges prepaid, or (d) delivered by facsimile (with documented
evidence of transmission), to the addresses or facsimile numbers of the other
Party set forth below or at such other addresses as may from time to time be
furnished by similar notice by any Party. The effective date of any notice under
this Agreement shall be the date of receipt by the receiving Party.


If to LONZA:


LONZA SALES LTD.
Attn: Business Head Münchensteinerstrasse 38
4002 Basel, Switzerland




With a copy to:


Group General Counsel LONZA Sales Ltd.
Münchensteinerstrasse 38


4002 Basel, Switzerland




If to MODERNA:








--------------------------------------------------------------------------------







ModernaTx, Inc.
Attn: General Counsel 200 Technology Square
Cambridge, MA 02139 USA




Either Party may change its address for notice by giving notice thereof in the
manner set forth in this Section 18.4.


a.Entire Agreement; Amendments. This Agreement, including the Appendices
attached hereto and referenced herein, constitutes the full understanding of the
Parties and a complete and exclusive statement of the terms of their agreement
with respect to the specific subject matter hereof and supersedes all prior
agreements and understandings, oral and written, among the Parties with respect
to the subject matter hereof, including, without limitation, the SCA. No terms,
conditions, understandings or agreements purporting to amend, modify or vary the
terms of this Agreement (including any Appendix hereto) shall be binding unless
hereafter made in a written instrument referencing this Agreement and signed by
each of the Parties.


b.Governing Law. The construction, validity and performance of the Agreement
shall be governed by and construed in accordance with the internal laws of the
State of New York, without giving effect to its conflicts of laws provisions.
The United Nations Convention on Contracts for the International Sale of Goods
and the 1974 Convention on the Limitation Period in the International Sale of
Goods, as amended by that certain Protocol, done at Vienna on April 11, 1980
shall not apply to this Agreement. The Parties hereby submit to and consent to
the exclusive jurisdiction of the federal and state courts sitting in the State
of New York and waive any objection to the laying of venue in, and any claim of
inconvenient forum with respect to, these courts.


c.Counterparts. This Agreement and any amendment hereto may be executed in any
number of counterparts, each of which shall for all purposes be deemed an
original and all of which shall constitute the same instrument. This Agreement
shall be effective upon full execution by facsimile, PDF, electronic
reproduction or original, and a facsimile, PDF or electronic signature shall be
deemed to be and shall be as effective as an original signature.


d.Severability. If any part of this Agreement shall be found to be invalid or
unenforceable under Applicable Law in any jurisdiction, such part shall be
ineffective only to the extent of such invalidity or unenforceability in such
jurisdiction, without in any way affecting the remaining parts of this Agreement
in that jurisdiction or the validity or enforceability of the Agreement as a
whole in any other jurisdiction. In addition, the part that is ineffective shall
be reformed in a mutually agreeable manner so as to as nearly approximate the
intent of the Parties as possible.


e.Titles and Subtitles. All headings, titles and subtitles used in this
Agreement (including any Appendix hereto) are for convenience only and are not
to be considered in construing or interpreting any term or provision of this
Agreement (or any Appendix hereto).


f.Exhibits. All “RECITALS”, “DEFINITIONS”, exhibits and appendices referred to
herein form an integral part of this Agreement and are incorporated into this
Agreement by such reference.








--------------------------------------------------------------------------------







a.Pronouns. Where the context requires, (i) all pronouns used herein will be
deemed to refer to the masculine, feminine or neuter gender as the context
requires, and (ii) the singular context will include the plural and vice versa.


b.Assignment. This Agreement shall be binding upon the successors and assigns of
the Parties and the name of a Party appearing herein shall be deemed to include
the names of its successors and assigns. Neither Party may assign its interest
under this Agreement without the prior written consent of the other Party, such
consent not to be unreasonably withheld, conditioned or delayed; provided,
however, a Party shall be entitled without the prior written consent of the
other Party to assign this Agreement to an Affiliate or to any company to which
such Party may transfer all or substantially all of its assets or capital stock
relating to the activities contemplated under this Agreement, whether through
purchase, acquisition, merger, consolidation, reorganization or otherwise. Any
permitted assignment of this Agreement by either Party will be conditioned upon
such Party’s permitted assignee agreeing in writing to comply with all the terms
and conditions contained in this Agreement. Any purported assignment without a
required consent shall be null and void. No assignment shall relieve any Party
of responsibility for the performance of any obligation that accrued prior to
the effective date of such assignment.


c.Waiver. No waiver hereunder shall be effective unless signed by the Party
granting the waiver. The failure of any Party at any time or times to require
performance of any provision of this Agreement (including any Appendix hereto)
will in no manner affect its rights at a later time to enforce the same. No
waiver by any Party of any term, provision or condition contained in this
Agreement (including any Appendix hereto), whether by conduct or otherwise, in
any one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such term, provision or condition or of any other term,
provision or condition of this Agreement (including any Appendix hereto).


d.Dispute Resolution.


i.Disputes; Dispute Escalation. Except as expressly set forth otherwise in this
Agreement, disputes of any nature arising under, relating to, or in connection
with this Agreement will be exclusively resolved pursuant to this Section 18.14.
If the Parties are unable to resolve a dispute, despite their good faith
efforts, either Party may, by written notice to the other, have such dispute
referred to the Executive Officers (or their designees, which designee is
required to have decision-making authority on behalf of such Party), who will
attempt to resolve such dispute by negotiation and consultation for a [***]
period following receipt of such written notice. Notwithstanding the dispute
resolution procedures set forth in this Section 18, in the event of an actual or
threatened breach of this Agreement, the aggrieved Party may seek provisional
equitable relief (including restraining orders, specific performance or other
injunctive relief), without first submitting to any dispute resolution
procedures hereunder.


ii.Full Arbitration. In the event that no agreement is reached by the Executive
Officers (or other designees) with respect to a dispute within [***] after its
referral to them, either Party may at any time after such [***] period submit
such dispute to be finally settled by arbitration administered in accordance
with the procedural rules of the American Arbitration Association (“AAA”) in
effect at the time of submission, as modified by this Section 18.14. The
arbitration








--------------------------------------------------------------------------------







will be heard and determined by three (3) arbitrators who are retired judges or
attorneys with at least ten
(10) years of relevant experience in the pharmaceutical and biotechnology
industry, each of whom will be impartial and independent. Each Party will
appoint one arbitrator and the third arbitrator will be selected by the two
Party-appointed arbitrators, or, failing agreement within [***] following
appointment of the second arbitrator, by AAA. The arbitration shall be held in
New York, New York. The arbitration proceedings shall be conducted, and the
award shall be rendered, in the English language. Fees, costs and expenses of
arbitration are to be divided by the Parties in the following manner: [***].


i.Expedited Arbitration. Notwithstanding Section 18.14.2 the Parties may agree
to refer a dispute to expedited arbitration (an “Expedited Dispute”) rather than
resolve the same pursuant to Section 18.14.2. Any such Expedited Dispute shall
be finally settled by arbitration under the Commercial Arbitration Rules
(Expedited Rules) of the American Arbitration Association (“AAA Expedited
Rules”). Arbitration will be conducted in New York, New York by one (1)
arbitrator who shall be reasonably acceptable to the Parties and who shall be
appointed in accordance with the AAA Expedited Rules. If the Parties are unable
to select an arbitrator within [***] of the notice that initiated the
arbitration, then the arbitrator shall be appointed in accordance with the AAA
Expedited Rules. Any arbitrator chosen hereunder shall have educational training
and industry experience sufficient to demonstrate a reasonable level of
scientific, financial, medical and industry knowledge relevant to the particular
dispute. [***].


ii.Arbitration Award. The arbitrator(s) shall issue their decision in writing,
setting forth the basis for such decision. The arbitration award so given will
be a final and binding determination of the dispute, will be fully enforceable
in any court of competent jurisdiction. Except in a proceeding to enforce the
results of the arbitration or as otherwise required by law, neither Party nor
any arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of both Parties (each such consent
not to be unreasonably withheld, delayed or conditioned).


iii.Tolling. The Parties agree that all applicable statutes of limitation and
time-based defenses (such as estoppel and laches) shall be tolled while the
dispute resolution procedures set forth in this Section 18.14 are pending, and
the Parties shall cooperate in taking all actions reasonably necessary to
achieve such a result. In addition, during the pendency of any dispute under
this Agreement initiated before the end of the cure period under Section 15.2,
this Agreement shall remain in full force and effect, and the time periods for
cure under Section 15.2 shall be tolled. Notwithstanding the dispute resolution
procedures set forth in this Section 18.14, in the event of an actual or
threatened breach of this Agreement, the aggrieved Party may seek provisional
equitable relief (including restraining orders, specific performance or other
injunctive relief), without first submitting to any dispute resolution
procedures hereunder.


iv.Confidentiality. Any and all activities conducted under this Section 18.14,
including any and all non-public proceedings and decisions under Section
18.14.2, will be deemed Confidential Information of each of the Parties, and
will be subject to the terms of 10.








--------------------------------------------------------------------------------







a.No Presumption Against Drafter. For purposes of this Agreement, each Party
hereby waives any rule of construction that requires that ambiguities in this
Agreement (including any Appendix hereto) be construed against the drafter.


b.No Third Party Beneficiaries. The representations, warranties, covenants and
agreements set forth in this Agreement are for the sole benefit of the Parties
hereto and their successors and permitted assigns, and they will not be
construed as conferring any rights on any other persons other than MODERNA
Indemnitees and LONZA Indemnitees pursuant to the indemnification provisions of
Sections 16.1 and 16.2.


c.Further Assurances. The Parties shall execute, acknowledge and deliver such
further instruments and shall take all such other incidental acts as may be
reasonably necessary or appropriate to carry out the purpose and intent of this
Agreement.








[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.






MODERNATX, INC.






By:     /s/ Stephane Bancel     Name: Stephane Bancel
Title: CEO




                            LONZA SALES LTD.




By: /s/ Albert M. Baehny /s/ Daniel Blaettler






--------------------------------------------------------------------------------



Name: Title:
Albert M. Baehny    Daniel Blaettler CEO a.i. and Chairman    General Counsel









LONZA LTD.






By: /s/ Albert M. Baehny /s/ Daniel Blaettler



Name: Title:
Albert M. Baehny    Daniel Blaettler CEO a.i. and Chairman    General Counsel








--------------------------------------------------------------------------------



image_31.jpg [image_31.jpg]


CONFIDENTIAL




APPENDIX A-1 STATEMENT OF WORK NR. 1




[TO BE ATTACHED]






--------------------------------------------------------------------------------



image_31.jpg [image_31.jpg]


CONFIDENTIAL




APPENDIX A-2 STATEMENT OF WORK NR. 2




[TO BE ATTACHED]






--------------------------------------------------------------------------------



image_31.jpg [image_31.jpg]


CONFIDENTIAL




APPENDIX A-3 STATEMENT OF WORK NR. 3




[TO BE ATTACHED]






--------------------------------------------------------------------------------



CONFIDENTIAL








APPENDIX B TEMPLATE STATEMENT OF WORK
[***]




--------------------------------------------------------------------------------



CONFIDENTIAL




APPENDIX C


[***]


[***]
image_41.jpg [image_41.jpg]



